 

  

Exhibit 10.5

 

 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

The Bond Market Association International Securities Market Association New York
• Washington . London Rigistrasse 60, P.O. Box, CH-8033, Zurich
www.bondmarkets.com www.isma.org

 

2000 VERSION

 

TBMA/ISMA

 

GLOBAL MASTER REPURCHASE AGREEMENT

 

Dated as of March 31 , 2015

 

Between:   UBS, London branch ("Party A")     and   Business Development  
Corporation of America ("Party B")

 

1.Applicability

 

(a)From time to time the parties hereto may enter into transactions in which one
party, acting through a Designated Office, ("Seller") agrees to sell to the
other, acting through a Designated Office, ("Buyer") securities and financial
instruments ("Securities") (subject to paragraph 1(c), other than equities and
Net Paying Securities) against the payment of the purchase price by Buyer to
Seller, with a simultaneous agreement by Buyer to sell to Seller Securities
equivalent to such Securities at a date certain or on demand against the payment
of the repurchase price by Seller to Buyer.

 

(b)Each such transaction (which may be a repurchase transaction ("Repurchase
Transaction") or a buy and sell back transaction ("Buy/Sell Back Transaction"))
shall be referred to herein as a "Transaction" and shall be governed by this
Agreement, including any supplemental terms or conditions contained in Annex I
hereto, unless otherwise agreed in writing.

 

October 2000

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(c)If this Agreement may be applied to -

 

(i)Buy/Sell Back Transactions, this shall be specified in Annex I hereto, and
the provisions of the Buy/Sell Back Annex shall apply to such Buy/Sell Back
Transactions;

 

(ii)Net Paying Securities, this shall be specified in Annex I hereto and the
provisions of Annex I, paragraph 1(b) shall apply to Transactions involving Net
Paying Securities.

 

(d)If Transactions are to be effected under this Agreement by either party as an
agent, this shall be specified in Annex 1 hereto, and the provisions of the
Agency Annex shall apply to such Agency Transactions.

 

2.Definitions

 

(a)"Act of Insolvency" shall occur with respect to any party hereto upon -

 

(i)its making a general assignment for the benefit of, entering into a
reorganisation, arrangement, or composition with creditors; or

 

(ii)its admitting in writing that it is unable to pay its debts as they become
due; or

 

(iii)its seeking, consenting to or acquiescing in the appointment of any
trustee, administrator, receiver or liquidator or analogous officer of it or any
material part of its property; or

 

(iv)the presentation or filing of a petition in respect of it (other than by the
counterparty to this Agreement in respect of any obligation under this
Agreement) in any court or before any agency alleging or for the bankruptcy,
winding-up or insolvency of such party (or any analogous proceeding) or seeking
any reorganisation, arrangement, composition, re-adjustment, administration,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such petition (except in the case of a petition for
winding-up or any analogous proceeding, in respect of which no such 30 day
period shall apply) not having been stayed or dismissed within 30 days of its
filing; or

 

(v)the appointment of a receiver, administrator, liquidator or trustee or
analogous officer of such party or over all or any material part of such party's
property; or

 

(vi)the convening of any meeting of its creditors for the purposes of
considering a voluntary arrangement as referred to in section 3 of the
Insolvency Act 1986 (or any analogous proceeding);

 

(b)"Agency Transaction", the meaning specified in paragraph 1 of the Agency
Annex;

 

(c)"Appropriate Market", the meaning specified in paragraph 10;

 

October 2000- 2 - 

 

 

 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(d)"Base Currency", the currency indicated in Annex I hereto;

 

(e)"Business Day" -

 

(I)in relation to the settlement of any Transaction which is to be settled
through Clearstream or Euroclear, a day on which Clearstream or, as the case may
be, Euroclear is open to settle business in the currency in which the Purchase
Price and the Repurchase Price are denominated;

 

(ii)in relation to the settlement of any Transaction which is to be settled
through a settlement system other than Clearstream or Euroclear, a day on which
that settlement system is open to settle such Transaction;

 

(iii)in relation to any delivery of Securities not falling within (i) or (ii)
above, a day on which banks are open for business in the place where delivery of
the relevant Securities is to be effected; and

 

(iv)in relation to any obligation to make a payment not falling within (i) or
(ii) above, a day other than a Saturday or a Sunday on which banks are open for
business in the principal financial centre of the country of which the currency
in which the payment is denominated is the official currency and, if different,
in the place where any account designated by the parties for the making or
receipt of the payment is situated (or, in the case of a payment in euro, a day
on which TARGET operates);

 

(f)"Cash Margin", a cash sum paid to Buyer or Seiler in accordance with
paragraph 4;

 

(g)"Clearstream", Clearstream Banking, societe anonyme, (previously Cedelbank)
or any successor thereto;

 

(h)"Confirmation", the meaning specified in paragraph 3(b);

 

(i)"Contractual Currency", the meaning specified in paragraph 7(a);

 

(j)"Defaulting Party", the meaning specified in paragraph 10;

 

(k)"Default Market Value", the meaning specified in paragraph 10;

 

(I)"Default Notice", a written notice served by the non-Defaulting Party on the
Defaulting Party under paragraph 10 stating that an event shall be treated as an
Event of Default for the purposes of this Agreement;

 

(m)"Default Valuation Notice", the meaning specified in paragraph 10;

 

(n)"Default Valuation Time", the meaning specified in paragraph 10;

 

(0)"Deliverable Securities", the meaning specified in paragraph 10;

 

October 2000- 3 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(p)"Designated Office", with respect to a party, a branch or office of that
party which is specified as such in Annex I hereto or such other branch or
office as may be agreed to by the parties;

 

(q)"Distributions", the meaning specified in sub-paragraph (w) below;

 

(r)"Equivalent Margin Securities", Securities equivalent to Securities
previously transferred as Margin Securities;

 

(s)"Equivalent Securities", with respect to a Transaction, Securities equivalent
to Purchased Securities under that Transaction. If and to the extent that such
Purchased Securities have been redeemed, the expression shall mean a sum of
money equivalent to the proceeds of the redemption;

 

(t)Securities are "equivalent to" other Securities for the purposes of this
Agreement if they are: (i) of the same issuer; (ii) part of the same issue; and
(iii) of an identical type, nominal value, description and (except where
otherwise stated) amount as those . other Securities, provided that -

 

(A)Securities will be equivalent to other Securities notwithstanding that those
Securities have been redenominated into euro or that the nominal value of those
Securities has changed in connection with such redenomination; and

 

(B)where Securities have been converted, subdivided or consolidated or have
become the subject of a takeover or the holders of Securities have become
entitled to receive or acquire other Securities or other property or the
Securities have become subject to any similar event, the expression "equivalent
to" shall mean Securities equivalent to (as defined in the provisions of this
definition preceding the proviso) the original Securities together with or
replaced by a sum of money or Securities or other property equivalent to (as so
defined) that receivable by holders of such original Securities resulting from
such event;

 

(u)"Euroclear", Morgan Guaranty Trust Company of New York, Brussels office, as
operator of the Euroclear System or any successor thereto;

 

(v)"Event of Default", the meaning specified in paragraph 10;

 

(w)"Income", with respect to any Security at any time, all interest, dividends
or other distributions thereon, but excluding distributions which are a payment
or repayment of principal in respect of the relevant securities
("Distributions");

 

(x)"Income Payment Date", with respect to any Securities, the date on which
Income is paid in respect of such Securities or, in the case of registered
Securities, the date by reference to which particular registered holders are
identified as being entitled to payment of Income;

 

(y)"LIBOR", in relation to any sum in any currency, the one month London Inter
Bank Offered Rate in respect of that currency as quoted on page 3750 on the
Bridge Telerate Service (or such other page as may replace page 3750 on that
service) as of 11:00 a.m., London time, on the date on which it is to be
determined;

 

October 2000- 4 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(z)"Margin Ratio", with respect to a Transaction, the Market Value of the
Purchased Securities at the time when the Transaction was entered into divided
by the Purchase Price (and so that, where a Transaction relates to Securities of
different descriptions and the Purchase Price is apportioned by the parties
among Purchased Securities of each such description, a separate Margin Ratio
shall apply in respect of Securities of each such description), or such other
proportion as the parties may agree with respect to that Transaction;

 

(aa)"Margin Securities", in relation to a Margin Transfer, Securities reasonably
acceptable to the party calling for such Margin Transfer;

 

(bb)"Margin Transfer", any, or any combination of, the payment or repayment of
Cash Margin and the transfer of Margin Securities or Equivalent Margin
Securities;

 

(cc)"Market Value", with respect to any Securities as of any time on any date,
the price for such Securities at such time on such date obtained from a
generally recognised source agreed to by the parties (and where different prices
are obtained for different delivery dates, the price so obtainable for the
earliest available such delivery date) (provided that the price of Securities
that are suspended shall (for the purposes of paragraph 4) be nil unless the
parties otherwise agree and (for all other purposes) shall be the price of those
Securities as of close of business on the dealing day in the relevant market
last preceding the date of suspension) plus the aggregate amount of Income
which, as of such date, has accrued but not yet been paid in respect of the
Securities to the extent not included in such price as of such date, and for
these purposes any sum in a currency other than the Contractual Currency for the
Transaction in question shall be converted into such Contractual Currency at the
Spot Rate prevailing at the relevant time;

 

(dd)"Net Exposure", the meaning specified in paragraph 4(c);

 

(ee)the Net Margin" provided to a party at any time, the excess (if any) at that
time of (i) the sum of the amount of Cash Margin paid to that party (including
accrued interest on such Cash Margin which has not been paid to the other party)
and the Market Value of Margin Securities transferred to that party under
paragraph 4(a) (excluding any Cash Margin which has been repaid to the other
party and any Margin Securities in respect of which Equivalent Margin Securities
have been transferred to the other party) over (ii) the sum of the amount of
Cash Margin paid to the other party (including accrued interest on such Cash
Margin which has not been paid by the other party) and the Market Value of
Margin Securities transferred to the other party under paragraph 4(a) (excluding
any Cash Margin which has been repaid by the other party and any Margin
Securities in respect of which Equivalent Margin Securities have been
transferred by the other party) and for this purpose any amounts not denominated
in the Base Currency shall be converted into the Base Currency at the Spot Rate
prevailing at the relevant time;

 

October 2000- 5 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(ff)"Net Paying Securities", Securities which are of a kind such that, were they
to be the subject of a Transaction to which paragraph 5 applies, any payment
made by. Buyer under paragraph 5 would be one in respect of which either Buyer
would or might be required to make a withholding or deduction for or on account
of taxes or duties or Seller might be required to make or account for a payment
for or on account of taxes or duties (in each case other than tax on overall net
income) by reference to such payment;

 

(gg)"Net Value", the meaning specified in paragraph 10;

 

(hh)"New Purchased Securities", the meaning specified in paragraph 8(a);

 

(ii)"Price Differential", with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction (on a 360 day basis or
365 day basis in accordance with the applicable ISMA convention, unless
otherwise agreed between the parties for the Transaction), for the actual number
of days during the period commencing on (and including) the Purchase Date for
such Transaction and ending on (but excluding) the date of calculation or, if
earlier, the Repurchase Date;

 

(jj)"Pricing Rate", with respect to any Transaction, the per annum percentage
rate for calculation of the Price Differential agreed to by Buyer and Seller in
relation to that Transaction;

 

(kk)"Purchase Date", with respect to any Transaction, the date on which
Purchased Securities are to be sold by Seller to Buyer in relation to that
Transaction;

 

(II)"Purchase Price", on the Purchase Date, the price at which Purchased
Securities are sold or are to be sold by Seller to Buyer;

 

(mm)"Purchased Securities", with respect to any Transaction, the Securities sold
or to be sold by Seller to Buyer under that Transaction, and any New Purchased
Securities transferred by Seller to Buyer under paragraph 8 in respect of that
Transaction;

 

(nn)"Receivable Securities", the meaning specified in paragraph 10;

 

(oo)"Repurchase Date", with respect to any Transaction, the date on which Buyer
is to sell Equivalent Securities to Seller in relation to that Transaction;

 

(pp)"Repurchase Price", with respect to any Transaction and as of any date, the
sum of the Purchase Price and the Price Differential as of such date;

 

(qq)"Special Default Notice", the meaning specified in paragraph 14;

 

October 2000- 6 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(rr)"Spot Rate", where an amount in one currency is to be converted into a
second currency on any date, unless the parties otherwise agree, the spot rate
of exchange quoted by Barclays Bank PLC in the London inter-bank market for the
sale by it of such second currency against a purchase by it of such first
currency;

 

(ss)"TARGET", the Trans-European Automated Real-time Gross Settlement Express
Transfer System;

 

(tt)"Term", with respect to any Transaction, the interval of time commencing
with the Purchase Date and ending with the Repurchase Date;

 

(uu)"Termination", with respect to any Transaction, refers to the requirement
with respect to such Transaction for Buyer to sell Equivalent Securities against
payment by Seller of the Repurchase Price in accordance with paragraph 3(f), and
reference to a Transaction having a "fixed term" or being "terminable upon
demand" shall be construed accordingly;

 

(w)"Transaction Costs", the meaning specified in paragraph 10;

 

(ww)"Transaction Exposure", with respect to any Transaction at any time during
the period from the Purchase Date to the Repurchase Date (or, if later, the date
on which Equivalent Securities are delivered to Seller or the Transaction is
terminated under paragraph 10(g) or 10(h)), the difference between (i) the
Repurchase Price at such time multiplied by the applicable Margin Ratio (or,
where the Transaction relates to Securities of more than one description to
which different Margin Ratios apply, the amount produced by multiplying the
Repurchase Price attributable to Equivalent Securities of each such description
by the applicable Margin Ratio and aggregating the resulting amounts, the
Repurchase Price being for this purpose attributed to Equivalent Securities of
each such description in the same proportions as those in which the Purchase
Price was apportioned among the Purchased Securities) and (ii) the Market Value
of Equivalent Securities at such time. If (i) is greater than (ii), Buyer has a
Transaction Exposure for that Transaction equal to that excess. If (ii) is
greater than (i), Seller has a Transaction Exposure for that Transaction equal
to that excess; and

 

(xx)except in paragraphs 14(b)(i) and 18, references in this Agreement to
"written" communications and communications "in writing" include communications
made through any electronic system agreed between the parties which is capable
of reproducing such communication in hard copy form.

 

3.Initiation; Confirmation; Termination

 

(a)A Transaction may be entered into orally or in writing at the initiation of
either Buyer or Seller.

 

(b)Upon agreeing to enter into a Transaction hereunder Buyer or Seller (or
both), as shall have been agreed, shall promptly deliver to the other party
written confirmation of such Transaction (a "Confirmation").

 

October 2000- 7 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

The Confirmation shall describe the Purchased Securities (including CUSIP or
ISIN or other identifying number or numbers, if any), identify Buyer and Seller
and set forth -

 

(I)the Purchase Date;

 

(ii)the Purchase Price;

 

(iii)the Repurchase Date, unless the Transaction is to be terminable on demand
(in which case the Confirmation shall state that it is terminable on demand);

 

(iv)the Pricing Rate applicable to the Transaction;

 

(v)in respect of each party the details of the bank account[s] to which payments
to be made hereunder are to be credited;

 

(vi)where the Buy/Sell Back Annex applies, whether the Transaction is a
Repurchase Transaction or a Buy/Sell Back Transaction;

 

(vii)where the Agency Annex applies, whether the Transaction is an Agency
Transaction and, if so, the identity of the party which is acting as agent and
the name, code or identifier of the Principal; and

 

(viii)any additional terms or conditions of the Transaction;

 

and may be in the form of Annex II hereto or may be in any other form to which
the parties agree.

 

The Confirmation relating to a Transaction shall, together with this Agreement,
constitute prima fade evidence of the terms agreed between Buyer and Seller for
that Transaction, unless objection is made with respect to the Confirmation
promptly after receipt thereof. In the event of any conflict between the terms
of such Confirmation and this Agreement, the Confirmation shall prevail in
respect of that Transaction and those terms only.

 

(c)On the Purchase Date for a Transaction, Seller shall transfer the Purchased
Securities to Buyer or its agent against the payment of the Purchase Price by
Buyer.

 

(d)Termination of a Transaction will be effected, in the case of on demand
Transactions, on the date specified for Termination in such demand, and, in the
case of fixed term Transactions, on the date fixed for Termination.

 

(e)In the case of on demand Transactions, demand for Termination shall be made
by Buyer or Seller, by telephone or otherwise, and shall provide for Termination
to occur after not less than the minimum period as is customarily required for
the settlement or delivery of money or Equivalent Securities of the relevant
kind.

 

October 2000- 8 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(f)On the Repurchase Date, Buyer shall transfer to Seller or its agent
Equivalent Securities against the payment of the Repurchase Price by Seller
(less any amount then payable and unpaid by Buyer to Seller pursuant to
paragraph 5).

 

4.Margin Maintenance

 

(a)If at any time either party has a Net Exposure in respect of the other party
it may by notice to the other party require the other party to make a Margin
Transfer to it of an aggregate amount or value at least equal to that Net
Exposure.

 

(b)A notice under sub-paragraph (a) above may be given orally or in writing.

 

(c)For the purposes of this Agreement a party has a Net Exposure in respect of
the other party if the aggregate of all the first party's Transaction Exposures
plus any amount payable to the first party under paragraph 5 but unpaid less the
amount of any Net Margin provided to the first party exceeds the aggregate of
all the other party's Transaction Exposures plus any amount payable to the other
party under paragraph 5 but unpaid less the amount of any Net Margin provided to
the other party; and the amount of the Net Exposure is the amount of the excess.
For this purpose any amounts not denominated in the Base Currency shall be
converted into the Base Currency at the Spot Rate prevailing at the relevant
time.

 

(d)To the extent that a party calling for a Margin Transfer has previously paid
Cash Margin which has not been repaid or delivered Margin Securities in respect
of which Equivalent Margin Securities have not been delivered to it, that party
shall be entitled to require that such Margin Transfer be satisfied first by the
repayment of such Cash Margin or the delivery of Equivalent Margin Securities
but, subject to this, the composition of a Margin Transfer shall be at the
option of the party making such Margin Transfer.

 

(e)Any Cash Margin transferred shall be in the Base Currency or such other
currency as the parties may agree.

 

(f)A payment of Cash Margin shall give rise to a debt owing from the party
receiving such payment to the party making such payment. Such debt shall bear
interest at such rate, payable at such times, as may be specified in Annex I
hereto in respect of the relevant currency or otherwise agreed between the
parties, and shall be repayable subject to the terms of this Agreement.

 

(g)Where Seller or Buyer becomes obliged under sub-paragraph (a) above to make a
Margin Transfer, it shall transfer Cash Margin or Margin Securities or
Equivalent Margin Securities within the minimum period specified in Annex I
hereto or, if no period is there specified, such minimum period as is
customarily required for the settlement or delivery of money, Margin Securities
or Equivalent Margin Securities of the relevant kind.

 

(h)The parties may agree that, with respect to any Transaction, the provisions
of sub-paragraphs (a) to (g) above shall not apply but instead that margin may
be provided separately in respect of that Transaction in which case -

 

October 2000- 9 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(i)that Transaction shall not be taken into account when calculating whether
either party has a Net Exposure;

 

i)margin shall be provided in respect of that Transaction in such manner as the
parties may agree; and

 

(iii)margin provided in respect of that Transaction shall not be taken into
account for the purposes of sub-paragraphs (a) to (g) above.

 

(i)The parties may agree that any Net Exposure which may arise shall be
eliminated not by Margin Transfers under the preceding provisions of this
paragraph but by the repricing of Transactions under sub-paragraph (j) below,
the adjustment of Transactions under sub-paragraph (k) below or a combination of
both these methods.

 

(j)Where the parties agree that a Transaction is to be repriced under this
sub-paragraph, such repricing shall be effected as follows -

 

the Repurchase Date under the relevant Transaction (the "Original Transaction")
shall be deemed to occur on the date on which the repricing is to be effected
(the "Repricing Date");

 

(ii)the parties shall be deemed to have entered into a new Transaction (the
"Repriced Transaction") on the terms set out in (iii) to (vi) below;

 

(iii)the Purchased Securities under the Repriced Transaction shall be Securities
equivalent to the Purchased Securities under the Original Transaction;

 

(iv)the Purchase Date under the Repriced Transaction shall be the Repricing
Date;

 

(v)the Purchase Price under the Repriced Transaction shall be such amount as
shall, when multiplied by the Margin Ratio applicable to the Original
Transaction, be equal to the Market Value of such Securities on the Repricing
Date;

 

(vi)the Repurchase Date, the Pricing Rate, the Margin Ratio and, subject as
aforesaid, the other terms of the Repriced Transaction shall be identical to
those of the Original Transaction;

 

(vii)the obligations of the parties with respect to the delivery of the
Purchased Securities and the payment of the Purchase Price under the Repriced
Transaction shall be set off against their obligations with respect to the
delivery of Equivalent Securities and payment of the Repurchase Price under the
Original Transaction and accordingly only a net cash sum shall be paid by one
party to the other. Such net cash sum shall be paid within the period specified
in sub-paragraph (g) above.

 

October 2000- 10 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(k)The adjustment of a Transaction (the "Original Transaction") under this
sub-paragraph shall be effected by the parties agreeing that on the date on
which the adjustment is to be made (the "Adjustment Date") the Original
Transaction shall be terminated and they shall enter into a new Transaction (the
"Replacement Transaction") in accordance with the following provisions -

 

the Original Transaction shall be terminated on the Adjustment Date on such
terms as the parties shall agree on or before the Adjustment Date;

 

(ii)the Purchased Securities under the Replacement Transaction shall be such
Securities as the parties shall agree on or before the Adjustment Date (being
Securities the aggregate Market Value of which at the Adjustment Date is
substantially equal to the Repurchase Price under the Original Transaction at
the Adjustment Date multiplied by the Margin Ratio applicable to the Original
Transaction);

 

(iii)the Purchase Date under the Replacement Transaction shall be the Adjustment
Date;

 

(iv)the other terms of the Replacement Transaction shall be such as the parties
shall agree on or before the Adjustment Date; and

 

(v)the obligations of the parties with respect to payment and delivery of
Securities on the Adjustment Date under the Original Transaction and the
Replacement Transaction shall be settled in accordance with paragraph 6 within
the minimum period specified in sub-paragraph (g) above.

 

5.Income Payments

 

Unless otherwise agreed -

 

(i)where the Term of a particular Transaction extends over an Income Payment
Date in respect of any Securities subject to that Transaction, Buyer shall on
the date such Income is paid by the issuer transfer to or credit to the account
of Seller an amount equal to (and in the same currency as) the amount paid by
the issuer;

 

(ii)where Margin Securities are transferred from one party ("the first party")
to the other party ("the second party") and an Income Payment"Date in respect of
such Securities occurs before Equivalent Margin Securities are transferred by
the second party to the first party, the second party shall on the date such
Income is paid by the issuer transfer to or credit to the account of the first
party an amount equal to (and in the same currency as) the amount paid by the
issuer;

 

October 2000- 11 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

and for the avoidance of doubt references in this paragraph to the amount of any
Income paid by the issuer of any Securities shall be to an amount paid without
any withholding or deduction for or on account of taxes or duties
notwithstanding that a payment of such Income made in certain circumstances may
be subject to such a withholding or deduction.

 

6.Payment and Transfer

 

(a)Unless otherwise agreed, all money paid hereunder shall be in immediately
available freely convertible, funds of the relevant currency. All Securities to
be transferred hereunder (i) shall be in suitable form for transfer and shall be
accompanied by duly executed instruments of transfer or assignment in blank
(where required for transfer) and such other documentation as the transferee may
reasonably request, or (ii) shall be transferred through the book entry system
of Euroclear or Clearstream, or (iii) shall be transferred through any other
agreed securities clearance system or (iv) shall be transferred by any other
method mutually acceptable to Seller and Buyer.

 

(b)Unless otherwise agreed, all money payable by one party to the other in
respect of any Transaction shall be paid free and clear of, and without
withholding or deduction for, any taxes or duties of whatsoever nature imposed,
levied, collected, withheld or assessed by any authority having power to tax,
unless the withholding or deduction of such taxes or duties is required by law.
In that event, unless otherwise agreed, the paying party shall pay such
additional amounts as will result in the net amounts receivable by the other
party (after taking account of such withholding or deduction) being equal to
such amounts as would have been received by it had no such taxes or duties been
required to be withheld or deducted.

 

(c)Unless otherwise agreed in writing between the parties, under each
Transaction transfer of Purchased Securities by Seller and payment of Purchase
Price by Buyer against the transfer of such Purchased Securities shall be made
simultaneously and transfer of Equivalent Securities by Buyer and payment of
Repurchase Price payable by Seller against the transfer of such Equivalent
Securities shall be made simultaneously.

 

(d)Subject to and without prejudice to the provisions of sub.-paragraph 6(c),
either party may from time to time in accordance with market practice and in
recognition of the practical difficulties in arranging simultaneous delivery of
Securities and money waive in relation to any Transaction its rights under this
Agreement to receive simultaneous transfer and/or payment provided that transfer
and/or payment shall, notwithstanding such waiver, be made on the same day and
provided also that no such waiver in respect of one Transaction shall affect or
bind it in respect of any other Transaction.

 

(e)The parties shall execute and deliver all necessary documents and take all
necessary steps to procure that all right, title and interest in any Purchased
Securities, any Equivalent Securities, any Margin Securities and any Equivalent
Margin Securities shall pass to the party to which transfer is being made upon
transfer of the same in accordance with this Agreement, free from all liens,
claims, charges and encumbrances.

 

October 2000- 12 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(f)Notwithstanding the use of expressions such as "Repurchase Date", "Repurchase
Price", "margin", "Net Margin", "Margin Ratio" and "substitution", which are
used to reflect terminology used in the market for transactions of the kind
provided for in this Agreement, all right, title and interest in and to
Securities and money transferred or paid under this Agreement shall pass to the
transferee upon transfer or payment, the obligation of the party receiving
Purchased Securities or Margin Securities being an obligation to transfer
Equivalent Securities or Equivalent Margin Securities.

 

(g)Time shall be of the essence in this Agreement.

 

(h)Subject to paragraph 10, all amounts in the same currency payable by each
party to the other under any Transaction or otherwise under this Agreement on
the same date shall be combined in a single calculation of a net sum payable by
one party to the other and the obligation to pay that sum shall be the only
obligation of either party in respect of those amounts.

 

(i)Subject to paragraph 10, all Securities of the same issue, denomination,
currency and series, transferable by each party to the other under any
Transaction or hereunder on the same date shall be combined in a single
calculation of a net quantity of Securities transferable by one party to the
other and the obligation to transfer the net quantity of Securities shall be the
only obligation of either party in respect of the Securities so transferable and
receivable,

 

0)If the parties have specified in Annex I hereto that this paragraph 6(j) shall
apply, each obligation of a party under this Agreement (other than an obligation
arising under paragraph 10) is subject to the condition precedent that none of
those events specified in paragraph 10(a) which are identified in Annex I hereto
for the purposes of this paragraph 6(j) (being events which, upon the serving of
a Default Notice, would be an Event of Default with respect to the other party)
shall have occurred and be continuing with respect to the other party.

 

7.Contractual Currency

 

(a)All the payments made in respect of the Purchase Price or the Repurchase
Price of any Transaction shall be made in the currency of the Purchase Price
(the "Contractual Currency") save as provided in paragraph 10(c)(ii).
Notwithstanding the foregoing, the payee of any money may, at its option, accept
tender thereof in any other currency, provided, however, that, to the extent
permitted by applicable law, the obligation of the payer to pay such money will
be discharged only to the extent of the amount of the Contractual Currency that
such payee may, consistent with normal banking procedures, purchase with such
other currency (after deduction of any premium and costs of exchange) for
delivery within the customary delivery period for spot transactions in respect
of the relevant currency.

 

October 2000- 13 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(b)If for any reason the amount in the Contractual Currency received by a party,
including amounts received after conversion of any recovery under any judgment
or order expressed in a currency other than the Contractual Currency, falls
short of the amount in the Contractual Currency due and payable, the party
required to make the payment will, as a separate and independent obligation, to
the extent permitted by applicable law, immediately transfer such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall.

 

(c)If for any reason the amount in the Contractual Currency received by a party
exceeds the amount of the Contractual Currency due and payable, the party
receiving the transfer will refund promptly the amount of such excess.

 

8.Substitution

 

(a)A Transaction may at any time between the Purchase Date and Repurchase Date,
if Seller so requests and Buyer so agrees, be varied by the transfer by Buyer to
Seller of Securities equivalent to the Purchased Securities, or to such of the
Purchased Securities as shall be agreed, in exchange for the transfer by Seller
to Buyer of other Securities of such amount and description as shall be agreed
("New Purchased Securities") (being Securities having a Market Value at the date
of the variation at least equal to the Market Value of the Equivalent Securities
transferred to Seller).

 

(b)Any variation under sub-paragraph (a) above shall be effected, subject to
paragraph 6(d), by the simultaneous transfer of the Equivalent Securities and
New Purchased Securities concerned.

 

(c)A Transaction which is varied under sub-paragraph (a) above shall thereafter
continue in effect as though the Purchased Securities under that Transaction
consisted of or included the New Purchased Securities instead of the Securities
in respect of which Equivalent Securities have been transferred to Seller.

 

(d)Where either party has transferred Margin Securities to the other party it
may at any time before Equivalent Margin Securities are transferred to it under
paragraph 4 request the other party to transfer Equivalent Margin Securities to
it in exchange for the transfer to the other party of new Margin Securities
having a Market Value at the time of transfer at least equal to that of such
Equivalent Margin Securities. If the other party agrees to the request, the
exchange shall be effected, subject to paragraph 6(d), by the simultaneous
transfer of the Equivalent Margin Securities and new Margin Securities
concerned. Where either or both of such transfers is or are effected through a
settlement system in circumstances which under the rules and procedures of that
settlement system give rise to a payment by or for the account of one party to
or for the account of the other party, the parties shall cause such payment or
payments to be made outside that settlement system, for value the same day as
the payments made through that settlement system, as shall ensure that the
exchange of Equivalent Margin Securities and new Margin Securities effected
under this sub-paragraph does not give rise to any net payment of cash by either
party to the other.

 

October 2000- 14 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

9.Representations

 

Each party represents and warrants to the other that -

 

(a)it is duly authorised to execute and deliver this Agreement, to enter into
the Transactions contemplated hereunder and to perform its obligations hereunder
and thereunder and has taken all necessary action to authorise such execution,
delivery and performance;

 

(b)it will engage in this Agreement and the Transactions contemplated hereunder
(other than Agency Transactions) as principal;

 

(c)the person signing this Agreement on its behalf is, and any person
representing it in entering into a Transaction will be, duly authorised to do so
on its behalf;

 

(d)it has obtained all authorisations of any governmental or regulatory body
required in connection with this Agreement and the Transactions contemplated
hereunder and such authorisations are in full force and effect;

 

(e)the execution, delivery and performance of this Agreement and the
Transactions contemplated hereunder will not violate any law, ordinance,
charter, by-law or rule applicable to it or any agreement by which it is bound
or by which any of its assets are affected;

 

(f)it has satisfied itself and will continue to satisfy itself as to the tax
implications of the Transactions contemplated hereunder;

 

(g)in connection with this Agreement and each Transaction -

 

(i)unless there is a written agreement with the other party to the contrary, it
is not relying on any advice (whether written or oral) of the other party, other
than the representations expressly set out in this Agreement;

 

(ii)it has made and will make its own decisions regarding the entering into of
any Transaction based upon its own judgment and upon advice from such
professional advisers as it has deemed it necessary to consult;

 

(iii)it understands the terms, conditions and risks of each Transaction and is
willing to assume (financially and otherwise) those risks; and

 

(h)at the time of transfer to the other party of any Securities it will have the
full and unqualified right to make such transfer and that upon such transfer of
Securities the other party will receive all right, title and interest in and to
those Securities free of any lien, claim, charge or encumbrance.

 

On the date on which any Transaction is entered into pursuant hereto, and on
each day on which Securities, Equivalent Securities, Margin Securities or
Equivalent Margin Securities are to be transferred under any Transaction, Buyer
and Seller shall each be deemed to repeat all the foregoing representations. For
the avoidance of doubt and notwithstanding any arrangements which Seller or
Buyer may have with any third party, each party will be liable as a principal
for its obligations under this Agreement and each Transaction.

 

October 2000- 15 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

10. Events of Default

 

(a)If any of the following events (each an "Event of Default") occurs in
relation to either party (the "Defaulting Party", the other party being the
"non-Defaulting Party") whether acting as Seller or Buyer -

 

(i)Buyer fails to pay the Purchase Price upon the applicable Purchase Date or
Seller fails to pay the Repurchase Price upon the applicable Repurchase Date,
and the non-Defaulting Party serves a Default Notice on the Defaulting Party; or

 

(ii)if the parties have specified in Annex I hereto that this sub-paragraph
shall apply, Seller fails to deliver Purchased Securities on the Purchase Date
or Buyer fails to deliver Equivalent Securities on the Repurchase Date, and the
non-Defaulting Party serves a Default Notice on the Defaulting Party; or

 

(iii)Seller or Buyer fails to pay when due any sum payable under sub-paragraph
(g) or (h) below, and the non-Defaulting Party serves a Default Notice on the
Defaulting Party; or

 

(iv)Seller or Buyer fails to comply with paragraph 4 and the non-Defaulting
Party serves a Default Notice on the Defaulting Party; or

 

(v)Seller or Buyer fails to comply with paragraph 5 and the non-Defaulting Party
serves a Default Notice on the Defaulting Party; or

 

(vi)an Act of Insolvency occurs with respect to Seller or Buyer and (except in
the case of an Act of Insolvency which is the presentation of a petition for
winding-up or any analogous proceeding or the appointment of a liquidator or
analogous officer of the Defaulting Party in which case no such notice shall be
required) the non-Defaulting Party serves a Default Notice on the Defaulting
Party; or

 

(vii)any representations made by Seller or Buyer are incorrect or untrue in any
material respect when made or repeated or deemed to have been made or repeated,
and the non-Defaulting Party serves a Default Notice on the Defaulting Party; or

 

(viii)Seller or Buyer admits to the other that it is unable to, or intends not
to, perform any of its obligations hereunder and/or in respect of any
Transaction and the non-Defaulting Party serves a Default Notice on the
Defaulting Party; or

 

October 2000- 16 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(ix)Seller or Buyer is suspended or expelled from membership of or participation
in any securities exchange or association or other self regulating organisation,
or suspended from dealing in securities by any government agency, or any of the
assets of either Seller or Buyer or the assets of investors held by, or to the
order of, Seller or Buyer are transferred or ordered to be transferred to a
trustee by a regulatory authority pursuant to any securities regulating
legislation and the non-Defaulting Party serves a Default Notice on the
Defaulting Party; or

 

(x)Seller or Buyer fails to perform any other of its obligations hereunder and
does not remedy such failure within 30 days after notice is given by the
non-Defaulting Party requiring it to do so, and the non-Defaulting Party serves
a Default Notice on the Defaulting Party;

 

then sub-paragraphs (b) to (f) below shall apply.

 

(b)The Repurchase Date for each Transaction hereunder shall be deemed
immediately to occur and, subject to the following provisions, all Cash Margin
(including interest accrued) shall be immediately repayable and Equivalent
Margin Securities shall be immediately deliverable (and so that, where this
sub-paragraph applies, performance of the respective obligations of the parties
with respect to the delivery of Securities, the payment of the Repurchase Prices
for any Equivalent Securities and the repayment of any Cash Margin shall be
effected only in accordance with the provisions of sub-paragraph (c) below).

 

(c)(i)The Default Market Values of the Equivalent Securities and any Equivalent
Margin Securities to be transferred, the amount of any Cash Margin (including
the amount of interest accrued) to be transferred and the Repurchase Prices to
be paid by each party shall be established by the non-Defaulting Party for all
Transactions as at the Repurchase Date; and

 

(ii)on the basis of the sums so established, an account shall be taken (as at
the Repurchase Date) of what is due from each party to the other under this
Agreement (on the basis that each party's claim against the other in respect of
the transfer to it of Equivalent Securities or Equivalent Margin Securities
under this Agreement equals the Default Market Value therefor) and the sums due
from one party shall be set off against the sums due from the other and only the
balance of the account shall be payable (by the party having the claim valued at
the lower amount pursuant to the foregoing) and such balance shall be due and
payable on the next following Business Day. For the purposes of this
calculation, all sums not denominated in the Base Currency shall be converted
into the Base Currency on the relevant date at the Spot Rate prevailing at the
relevant time.

 

(d)For the purposes of this Agreement, the "Default Market Value" of any
Equivalent Securities or Equivalent Margin Securities shall be determined in
accordance with sub-paragraph (e) below, and for this purpose -

 

October 2000- 17 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(i)the "Appropriate Market" means, in relation to Securities of any description,
the market which is the most appropriate market for Securities of that
description, as determined by the non-Defaulting Party;

 

(ii)the "Default Valuation Time" means, in relation to an Event of Default, the
close of business in the Appropriate Market on the fifth dealing day after the
day on which that Event of Default occurs or, where that Event of Default is the
occurrence of an Act of Insolvency in respect of which under paragraph 10(a) no
notice is required from the non-Defaulting Party in order for such event to
constitute an Event of Default, the close of business on the fifth dealing day
after the day on which the non-Defaulting Party first became aware of the
occurrence of such Event of Default;

 

(iii)"Deliverable Securities" means Equivalent Securities or Equivalent Margin
Securities to be delivered by the Defaulting Party;

 

(iv)"Net Value" means at any time, in relation to any Deliverable Securities or
Receivable Securities, the amount which, in the reasonable opinion of the
non-Defaulting Party, represents their fair market value, having regard to such
pricing sources and methods (which may include, without limitation, available
prices for Securities with similar maturities, terms and credit characteristics
as the relevant Equivalent Securities or Equivalent Margin Securities) as the
non-Defaulting Party considers appropriate, less, in the case of Receivable
Securities, or plus, in the case of Deliverable Securities, all Transaction
Costs which would be incurred in connection with the purchase or sale of such
Securities;

 

(v)"Receivable Securities" means Equivalent Securities or Equivalent Margin
Securities to be delivered to the Defaulting Party; and

 

(vi)"Transaction Costs" in relation to any transaction contemplated in paragraph
10(d) or (e) means the reasonable costs, commission, fees and expenses
(including any mark-up or mark-down) that would be incurred in connection with
the purchase of Deliverable Securities or sale of Receivable Securities,
calculated on the assumption that the aggregate thereof is the least that could
reasonably be expected to be paid in order to carry out the transaction;

 

(e)(i)If between the occurrence of the relevant Event of Default and the Default
Valuation Time the non-Defaulting Party gives to the Defaulting Party a written
notice (a "Default Valuation Notice") which —

 

(A)states that, since the occurrence of the relevant Event of Default, the
non-Defaulting Party has sold, in the case of Receivable Securities, or
purchased, in the case of Deliverable Securities, Securities which form part of
the same issue and are of an identical type and description as those Equivalent
Securities or Equivalent Margin Securities, and that the non-Defaulting Party
elects to treat as the Default Market Value -

 

October 2000- 18 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(aa)in the case of Receivable Securities, the net proceeds of such sale after
deducting all reasonable costs, fees and expenses incurred in connection
therewith (provided that, where the Securities sold are not identical in amount
to the Equivalent Securities or Equivalent Margin Securities, the non-Defaulting
Party may either (x) elect to treat such net proceeds of sale divided by the
amount of Securities sold and multiplied by the amount of the Equivalent
Securities or Equivalent Margin Securities as the Default Market Value or (y)
elect to treat such net proceeds of sale of the Equivalent Securities or
Equivalent Margin Securities actually sold as the Default Market Value of that
proportion of the Equivalent Securities or Equivalent Margin Securities, and, in
the case of (y), the Default Market Value of the balance of the Equivalent
Securities or Equivalent Margin Securities shall be determined separately in
accordance with the provisions of this paragraph 10(e) and accordingly may be
the subject of a separate notice (or notices) under this paragraph 10(e)(i)); or

 

(bb)in the case of Deliverable Securities, the aggregate cost of such purchase,
including all reasonable costs, fees and expenses incurred in connection
therewith (provided that, where the Securities purchased are not identical in
amount to the Equivalent Securities or Equivalent Margin Securities, the
non-Defaulting Party may either (x) elect to treat such aggregate cost divided
by the amount of Securities sold and multiplied by the amount of the Equivalent
Securities or Equivalent Margin Securities as the Default Market Value or (y)
elect to treat the aggregate cost of purchasing the Equivalent Securities or
Equivalent Margin Securities actually purchased as the Default Market Value of
that proportion of the Equivalent Securities or Equivalent Margin Securities,
and, in the case of (y), the Default Market Value of the balance of the
Equivalent Securities or Equivalent Margin Securities shall be determined
separately in accordance with the provisions of this paragraph 10(e) and
accordingly may be the subject of a separate notice (or notices) under this
paragraph 10(e)(i));

 

(B)states that the non-Defaulting Party has received, in the case of Deliverable
Securities, offer quotations or, in the case of Receivable Securities, bid
quotations in respect of Securities of the relevant description from two or more
market makers or regular dealers in the Appropriate Market in a commercially
reasonable size (as determined by the non-Defaulting Party) and specifies -

 

October 2000- 19 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(aa)the price or prices quoted by each of them for, in the case of Deliverable
Securities, the sale by the relevant market marker or dealer of such Securities
or, in the case of Receivable Securities, the purchase by the relevant market
maker or dealer of such Securities;

 

(bb)the Transaction Costs which would be incurred in connection with such a
transaction; and

 

(cc)that the non-Defaulting Party elects to treat the price so quoted (or, where
more than one price is so quoted, the arithmetic mean of the prices so quoted),
after deducting, in the case of Receivable Securities, or adding, in the case of
Deliverable Securities, such Transaction Costs, as the Default Market Value of
the relevant Equivalent Securities or Equivalent Margin Securities; or

 

(C)states

 

(aa)that either (x) acting in good faith, the non-Defaulting Party has
endeavoured but been unable to sell or purchase Securities in accordance with
sub-paragraph (i)(A) above or to obtain quotations in accordance with
sub-paragraph (i)(B) above (or both) or (y) the non-Defaulting Party has
determined that it would not be commercially reasonable to obtain such
quotations, or that it would not be commercially reasonable to use any
quotations which it has obtained under sub-paragraph (i)(B) above; and

 

(bb)that the non-Defaulting Party has determined the Net Value of the relevant
Equivalent Securities or Equivalent Margin Securities (which shall be specified)
and that the non-Defaulting Party elects to treat such Net Value as the Default
Market Value of the relevant Equivalent Securities or Equivalent Margin
Securities,

 

then the Default Market Value of the relevant Equivalent Securities or
Equivalent Margin Securities shall be an amount equal to the Default Market
Value specified in accordance with (A), (B)(cc) or, as the case may be, (C)(bb)
above.

 

October 2000- 20 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(ii)If by the Default Valuation Time the non-Defaulting Party has not given a
Default Valuation Notice, the Default Market Value of the relevant Equivalent
Securities or Equivalent Margin Securities shall be an amount equal to their Net
Value at the Default Valuation Time; provided that, if at the Default Valuation
Time the non-Defaulting Party reasonably determines that, owing to circumstances
affecting the market in the Equivalent Securities or Equivalent Margin
Securities in question, it is not possible for the non-Defaulting Party to
determine a Net Value of such Equivalent Securities or Equivalent Margin
Securities which is commercially reasonable, the Default Market Value of such
Equivalent Securities or Equivalent Margin Securities shall be an amount equal
to their Net Value as determined by the non-Defaulting Party as soon as
reasonably practicable after the Default Valuation Time.

 

(f)The Defaulting Party shall be liable to the non-Defaulting Party for the
amount of all reasonable legal and other professional expenses incurred by the
non-Defaulting Party in connection with or as a consequence of an Event of
Default, together with interest thereon at LIBOR or, in the case of an expense
attributable to a particular Transaction, the Pricing Rate for the relevant
Transaction if that Pricing Rate is greater than LIBOR.

 

(g)If Seller fails to deliver Purchased Securities to Buyer on the applicable
Purchase Date Buyer may -

 

(i)if it has paid the Purchase Price to Seller, require Seller immediately to
repay the sum so paid;

 

(ii)if Buyer has a Transaction Exposure to Seller in respect of the relevant
Transaction, require Seller from time to time to pay Cash Margin at least equal
to such Transaction Exposure;

 

(iii)at any time while such failure continues, terminate the Transaction by
giving written notice to Seller. On such termination the obligations of Seller
and Buyer with respect to delivery of Purchased Securities and Equivalent
Securities shall terminate and Seller shall pay to Buyer an amount equal to the
excess of the Repurchase Price at the date of Termination over the Purchase
Price.

 

(h)If Buyer fails to deliver Equivalent Securities to Seller on the applicable
Repurchase Date Seller may -

 

(i)if it has paid the Repurchase Price to Buyer, require Buyer immediately to
repay the sum so paid;

 

(ii)if Seller has a Transaction Exposure to Buyer in respect of the relevant
Transaction, require Buyer from time to time to pay Cash Margin at least equal
to such Transaction Exposure;

 

October 2000- 21 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(iii)at any time while such failure continues, by written notice to Buyer
declare that that Transaction (but only that Transaction) shall be terminated
immediately in accordance with sub-paragraph (c) above (disregarding for this
purpose references in that sub-paragraph to transfer of Cash Margin and delivery
of Equivalent Margin Securities and as if references to the Repurchase Date were
to the date on which notice was given under this subparagraph).

 

(i)The provisions of this Agreement constitute a complete statement of the
remedies available to each party in respect of any Event of Default.

 

0)Subject to paragraph 10(k), neither party may claim any sum by way of
consequential loss or damage in the event of a failure by the other party to
perform any of its obligations under this Agreement.

 

(k)(i)Subject to sub-paragraph (ii) below, if as a result of a Transaction
terminating before its agreed Repurchase Date under paragraphs 10(b), 10(g)(iii)
or 10(h)(iii), the non-Defaulting Party, in the case of paragraph 10(b), Buyer,
in the case of paragraph 10(g)(iii), or Seller, in the case of paragraph
10(h)(iii), (in each case the "first party") incurs any loss or expense in
entering into replacement transactions, the other party shall be required to pay
to the first party the amount determined by the first party in good faith to be
equal to the loss or expense incurred in connection with such replacement
transactions (including all fees, costs and other expenses) less the amount of
any profit or gain made by that party in connection with such replacement
transactions; provided that if that calculation results in a negative number, an
amount equal to that number shall be payable by the first party to the other
party.

 

(ii)If the first party reasonably decides, instead of entering into such
replacement transactions, to replace or unwind any hedging transactions which
the first party entered into in connection with the Transaction so terminating,
or to enter into any replacement hedging transactions, the other party shall be
required to pay to the first party the amount determined by the first party in
good faith to be equal to the loss or expense incurred in connection with
entering into such replacement or unwinding (including all fees, costs and other
expenses) less the amount of any profit or gain made by that party in connection
with such replacement or unwinding; provided that if that calculation results in
a negative number, an amount equal to that number shall be payable by the first
party to the other party.

 

(I)Each party shall immediately notify the other if an Event of Default, or an
event which, upon the serving of a Default Notice, would be an Event of Default,
occurs in relation to it.

 

October 2000- 22 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

11.Tax Event

 

(a)This paragraph shall apply if either party notifies the other that -

 

(i)any action taken by a taxing authority or brought in a court of competent
jurisdiction (regardless of whether such action is taken or brought with respect
to a party to this Agreement); or

 

(ii)a change in the fiscal or regulatory regime (including, but not limited to,
a change in law or in the general interpretation of law but excluding any change
in any rate of tax),

 

has or will, in the notifying party's reasonable opinion, have a material
adverse effect on that party in the context of a Transaction.

 

(b)If so requested by the other party, the notifying party will furnish the
other with an opinion of a suitably qualified adviser that an event referred to
in sub-paragraph (a)(i) or (ii) above has occurred and affects the notifying
party.

 

(c)Where this paragraph applies, the party giving the notice referred to in
sub-paragraph (a) may, subject to sub-paragraph (d) below, terminate the
Transaction with effect from a date specified in the notice, not being earlier
(unless so agreed by the other party) than 30 days after the date of the notice,
by nominating that date as the Repurchase Date.

 

(d)If the party receiving the notice referred to in sub-paragraph (a) so elects,
it may override that notice by giving a counter-notice to the other party. If a
counter-notice is given, the party which gives the counter-notice will be deemed
to have agreed to indemnify the other party against the adverse effect referred
to in sub-paragraph (a) so far as relates to the relevant Transaction and the
original Repurchase Date will continue to apply.

 

(e)Where a Transaction is terminated as described in this paragraph, the party
which has given the notice to terminate shall indemnify the other party against
any reasonable legal and other professional expenses incurred by the other party
by reason of the termination, but the other party may not claim any sum by way
of consequential loss or damage in respect of a termination in accordance with
this paragraph.

 

(f)This paragraph is without prejudice to paragraph 6(b) (obligation to Oy
additional amounts if withholding or deduction required); but an obligation to
pay such additional amounts may, where appropriate, be a circumstance which
causes this paragraph to apply.

 

October 2000- 23 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 



 

12.Interest

 

To the extent permitted by applicable law, if any sum of money payable hereunder
or under any Transaction is not paid when due, interest shall accrue on the
unpaid sum as a separate debt at the greater of the Pricing Rate for the
Transaction to which such sum relates (where such sum is referable to a
Transaction) and LIBOR on a 360 day basis or 365 day basis in accordance with
the applicable ISMA convention, for the actual number of days during the period
from and including the date on which payment was due to, but excluding, the date
of payment.

 

13.Single Agreement

 

Each party acknowledges that, and has entered into this Agreement and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that all Transactions hereunder constitute a single business and
contractual relationship and are made in consideration of each other.
Accordingly, each party agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, and (ii) that payments, deliveries and other transfers made by either
of them in respect of any Transaction shall be deemed to have been made in
consideration of payments, deliveries and other transfers in respect of any
other Transactions hereunder.

 

14.Notices and Other Communications

 

(a)Any notice or other communication to be given under this Agreement -

 

(i)shall be in the English language, and except where expressly otherwise
provided in this Agreement, shall be in writing;



 

(ii)may be given in any manner described in sub-paragraphs (b) and (c) below;

 

(iii)shall be sent to the party to whom it is to be given at the address or
number, or in accordance with the electronic messaging details, set out in Annex
I hereto.

 

(b)Subject to sub-paragraph (c) below, any such notice or other communication
shall be effective -



 

(i)if in writing and delivered in person or by courier, at the time when it is
delivered;

 

(ii)if sent by telex, at the time when the recipient's answerback is received;

 

(iii)if sent by facsimile transmission, at the time when the transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender's facsimile machine);

 

(iv)if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), at the time when that mail is delivered
or its delivery is attempted;

 

October 2000- 24 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 



 

(v)if sent by electronic messaging system, at the time that electronic message
is received;



 

except that any notice or communication which is received, or delivery of which
is attempted, after close of business on the date of receipt or attempted
delivery or on a day which is not a day on which commercial banks are open for
business in the place where that notice or other communication is to be given
shall be treated as given at the opening of business on the next following day
which is such a day.

 

(c)If -

 

(i)there occurs in relation to either party an event which, upon the service of
a Default Notice, would be an Event of Default; and

 

(ii)the non-Defaulting Party, having made all practicable efforts to do so,
including having attempted to use at least two of the methods specified in
sub-paragraph (b)(ii), (iii) or (v), has been unable to serve a Default Notice
by one of the methods specified in those sub-paragraphs (or such of those
methods as are normally used by the non-Defaulting Party when communicating with
the Defaulting Party),

 

the non-Defaulting Party may sign a written notice (a "Special Default Notice")
which -

 

(aa)specifies the relevant event referred to in paragraph 10(a) which has
occurred in relation to the Defaulting Party;

 

(bb)states that the non-Defaulting Party, having made all practicable efforts to
do so, including having attempted to use at least two of the methods specified
in sub-paragraph (b)(ii), (iii) or (v), has been unable to serve a Default
Notice by one of the methods specified in those sub-paragraphs (or such of those
methods as are normally used by the non-Defaulting Party when communicating with
the Defaulting Party);

 

(cc)specifies the date on which, and the time at which, the Special Default
Notice is signed by the non-Defaulting Party; and

 

(dd)states that the event specified in accordance with sub-paragraph (aa) above
shall be treated as an Event of Default with effect from the date and time so
specified.

 

On the signature of a Special Default Notice the relevant event shall be treated
with effect from the date and time so specified as an Event of Default in
relation to the Defaulting Party, and accordingly references in paragraph 10 to
a Default Notice shall be treated as including a Special Default Notice. A
Special Default Notice shall be given to the Defaulting Party as soon as
practicable after it is signed.

 

October 2000- 25 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

(d)Either party may by notice to the other change the address, telex or
facsimile number or electronic messaging system details at which notices or
other communications are to be given to it.

 

15.Entire Agreement; Severability

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for Transactions. Each provision and
agreement herein shall be treated as separate from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

16.Non-assignability; Termination

 

(a)Subject to sub-paragraph (b) below, neither party may assign, charge or
otherwise deal with (including without limitation any dealing with any interest
in or the creation of any interest in) its rights or obligations under this
Agreement or under any Transaction without the prior written consent of the
other party. Subject to the foregoing, this Agreement and any Transactions shall
be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns.

 

(b)Sub-paragraph (a) above shall not preclude a party from assigning, charging
or otherwise dealing with all or any part of its interest in any sum payable to
it under paragraph 10(c) or (f) above.

 

(c)Either party may terminate this Agreement by giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.

 

(d)All remedies hereunder shall survive Termination in respect of the relevant
Transaction and termination of this Agreement.

 

(e)The participation of any additional member State of the European Union in
economic and monetary union after 1 January 1999 shall not have the effect of
altering any term of the Agreement or any Transaction, nor give a party the
right unilaterally to alter or terminate the Agreement or any Transaction.

 

17.Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
England. Buyer and Seller hereby irrevocably submit for all purposes of or in
connection with this Agreement and each Transaction to the jurisdiction of the
Courts of England.

 

Party A hereby appoints the person identified in Annex I hereto as its agent to
receive on its behalf service of process in such courts. If such agent ceases to
be its agent, Party A shall promptly appoint, and notify Party B of the identity
of, a new agent in England.

 

October 2000- 26 - 

 

 



 [tex10-5logo1.jpg] [tex10-5logo2.jpg] 

 

Party B hereby appoints the person identified in Annex I hereto as its agent to
receive on its behalf service of process in such courts. If such agent ceases to
be its agent, Party B shall promptly appoint, and notify Party A of the identity
of, a new agent in England.

 

Each party shall deliver to the other, within 30 days of the date of this
Agreement in the case of the appointment of a person identified in Annex I or of
the date of the appointment of the relevant agent in any other case, evidence of
the acceptance by the agent appointed by it pursuant to this paragraph of such
appointment.

 

Nothing in this paragraph shall limit the right of any party to take proceedings
in the courts of any other country of competent jurisdiction.

 

18.No Waivers, etc.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such modification, waiver or consent shall be in writing and
duly executed by both of the parties hereto. Without limitation on any of the
foregoing, the failure to give a notice pursuant to paragraph 4(a) hereof will
not constitute a waiver of any right to do so at a later date.

 

19.Waiver of Immunity

 

Each party hereto hereby waives, to the fullest extent permitted by applicable
law, all immunity (whether on the basis of sovereignty or otherwise) from
jurisdiction, attachment (both before and after judgment) and execution to which
it might otherwise be entitled in any action or proceeding in the Courts of
England or of any other country or jurisdiction, relating in any way to this
Agreement or any Transaction, and agrees that it will not raise, claim or cause
to be pleaded any such immunity at or in respect of any such action or
proceeding.

 

20.Recording

 

The parties agree that each may electronically record all telephone
conversations between them.

 

21.Third Party Rights

 

No person shall have any right to enforce any provision of this Agreement under
the Contracts (Rights of Third Parties) Act 1999.

 

October 2000- 27 - 

 

 



PARTY A   PARTY B UBS AG, LONDON BRANCH   BUSINESS DEVELOPMENT CORPORATION OF
AMERICA         /s/ Allison Taylor   /s/ Robert K. Grunewald Name: Allison
Taylor   Name: Robert K. Grunewald Title: Director and Counsel Region Americas
Legal Equities Section   Title: President, Chief Operating Officer and Chief
Investment Officer Date:   Date:         /s/ Sergio Breton     Name: Sergio
Breton     Title: Director Region Americas Legal     Date:    



 

28

 

 

ANNEX I

Supplemental Terms or Conditions

 

The following terms and conditions supplement and are a part of the Global
Master Repurchase Agreement dated the date hereof (the "Agreement") between UBS
AG, London Branch ("Party A"), a banking corporation organized under the laws of
Switzerland, and Business Development Corporation of America ("Party B"), a
corporation organized under the laws of the State of Maryland. In the event of a
conflict between provisions of this Annex I and the Agreement, the provisions of
this Annex I shall govern. Capitalized terms used but not defined shall have the
meanings ascribed to them in the Agreement.

 

Paragraph references are to paragraphs in the Agreement.

 

1.The following elections shall apply:

 

(a)paragraph 1(c)(i). Buy/Sell Back Transactions may be effected under this
Agreement, unless otherwise specified in the Structured Confirmation, and
accordingly the Buy/Sell Back Annex shall apply.

 

(b)paragraph 1(c)(ii). Transactions in Net Paying Securities may be effected
under this Agreement, unless otherwise specified in the Structured Confirmation,
and accordingly the provisions of sub-paragraphs (i) to (ii) below shall apply.

 

(i)The phrase "other than equities and Net Paying Securities" shall be replaced
by the phrase "other than equities".



 

(ii)In the Buy/Sell Back Annex the following words shall be added to the end of
the definition of the expression "IR": and for the avoidance of doubt the
reference to the amount of Income for these purposes shall be to an amount paid
without withholding or deduction for or on account of taxes or duties
notwithstanding that a payment of such Income made in certain circumstances may
be subject to such a withholding or deduction".



 

(c)paragraph 1(d). Agency Transactions may not be effected under this Agreement,
and accordingly the Agency Annex shall not apply.

 

(d)paragraph 1. Transactions in gilt-edged securities may be effected under this
Agreement, unless otherwise specified in the Structured Confirmation, and
accordingly the Gilt Annex shall apply.

 

(e)paragraph 1. Equity Transactions may not be effected under this Agreement and
accordingly the Equity Annex shall not apply.

 

(f)paragraph 1. Transactions in Italian Domestic Purchased Securities may be
effected under this Agreement, unless otherwise specified in the Structured
Confirmation, and accordingly the Italian Annex shall apply.

 

(g)Transactions in Japanese Securities may not be effected under this Agreement
and accordingly the Japanese Annex shall not apply.

 

(h)paragraph 2(d). The Base Currency shall be: USD.

 

29

 

 



(i) paragraph 2(p). Designated Office: Party A: London Branch     Party B: New
York



 

(j)paragraph 2(cc). Unless otherwise specified in the Structured Confirmation,
the pricing source for calculation of Market Value shall be: failing agreement,
any generally accepted pricing source for the relevant Securities, which in the
case of UK gilt-edged securities, shall include "GEMMA" prices published by the
UK Debt Management Office.

 

(k)paragraph 2(rr). Spot Rate to be the rate as provided in paragraph 2(rr).

 

(I)paragraph 3(b). Both Seller and Buyer to deliver Confirmation.

 

(m)paragraph 4(f). Interest rate on Cash Margin (including the payment intervals
and payment dates) shall be as agreed between the parties at the time that a
margin call is made.

 

(n)paragraph 4(g). Delivery period for margin calls shall be same day for Cash
Margin and same day for all Margin Securities if the call is made before 10 am
(New York time) and otherwise on the next Business Day.

 

(o)paragraph 6(j). Paragraph 6(j) shall apply and the events specified in
paragraph 10(a) identified for the purposes of paragraph 6(j) shall be those as
set out in sub-paragraphs (i) and (iii)-(xiii) of paragraph 10(a) of the
Agreement.

 

(p)paragraph 10(a)(ii). paragraph 10(a)(ii) shall not apply.

 

(q)paragraph 14. For the purposes of paragraph 14 of this Agreement -

 

Address for notices and other communications for Party A:

Address: 1 Finsbury Avenue, London EC2M 2PP Attention: Documentation Unit /
Legal Department Telephone: +44 20 7567 8000

Facsimile: +44 20 7567 4406 / +44 20 7568 9257

 

Address for notices and other communications for Party B:

Address: 495 Park Avenue, Floor 3, New York, NY 10022

Attention: Shiloh Bates

Email: sbates@bdcofamerica.corn; bcole@bdca.com; cmasterson@bdca.com

Telephone: (212) 415-6500

Facsimile: (212) 421-5799

 

(r)paragraph 17. For the purposes of paragraph 17 of this Agreement -

(i)In relation to Party A: Not Applicable;

(ii)In relation to Party B: Party B appoints Marcus Jamson and Hilary Platt its
agent for service of process, at the following address:

 

Wedlake Bell LLP, 52, Bedford Row, London, WC1R 4LR

 

2.The following Supplemental Terms and conditions shall apply:

 

(a)The parties agree that this Agreement shall apply to all Transactions which
are outstanding as at the date of this Agreement so that such transactions shall
be treated as if they had been entered into under this Agreement, and the terms
of such transactions are amended accordingly with effect from the date of this
Agreement.



 

30

 

 

(b)The parties agree that Forward Transactions (as defined in sub-paragraph
(i)(A) below) may be effected under this Agreement, unless otherwise specified
in the Structured Confirmation, and accordingly the provisions of sub-paragraphs
(i) to (iv) below shall apply.

 

The following definitions shall apply —

 

(i)(A)                        "Forward Transaction", a Transaction in respect of
which the Purchase Date is at least three Business Days after the date on which
the Transaction was entered into and has not yet occurred;

 

(B)                        "Forward Repricing Date", with respect to any Forward
Transaction the date which is such number of Business Days before the Purchase
Date as is equal to the minimum period for the delivery of margin applicable
under paragraph 4(g).

 

(ii)The Confirmation relating to any Forward Transaction may describe the
Purchased Securities by reference to a type or class of Securities, which,
without limitation, may be identified by issuer or class of issuers and a
maturity or range of maturities. Where this paragraph applies, the parties shall
agree the actual Purchased Securities not less than two Business Days before the
Purchase Date and Buyer or Seller (or both), as shall have been agreed, shall
promptly deliver to the other party a Confirmation which shall describe such
Purchased Securities.

 

(iii)At any time between the Forward Repricing Date and the Purchase Date for
any Forward Transaction the parties may agree either —

 

(A)to adjust the Purchase Price under that Forward Transaction; or

 

(B)to adjust the number of Purchased Securities to be sold by Seller to Buyer
under that Forward Transaction.



 

(iv)Where the parties agree to an adjustment under paragraph (iii) above, Buyer
or Seller (or both), as shall have been agreed, shall promptly deliver to the
other party a Confirmation of the Forward Transaction, as adjusted under
paragraph (iii) above.

 

(c)paragraphs 2 and 4 of the Agreement are amended as follows.

 

(i)Paragraph 2(ww) is deleted and replaced by the following-

 

"(ww)" Transaction Exposure" means -

 

(i)with respect to any Forward Transaction at any time between the Forward
Repricing Date and the Purchase Date, the difference between (A) the Market
Value of the Purchased Securities at the relevant time and (B) the Purchase
Price;



(ii)with respect to any Transaction at any time during the period (if any) from
the Purchase Date to the date on which the Purchased Securities are delivered to
Buyer or, if earlier, the date on which the Transaction is terminated under
paragraph 10(g), the difference between (A) the Market Value of the Purchased
Securities at the relevant time and (B) the Repurchase Price at the relevant
time;



31

 

 

(iii)with respect to any Transaction at any time during the period from the
Purchase Date (or, if later, the date on which the Purchased Securities are
delivered to Buyer or the Transaction is terminated under paragraph 10(g)) to
the Repurchase Date (or, if later, the date on which Equivalent Securities are
delivered to Seller or the Transaction is terminated under paragraph 10(h)), the
difference between (A) the Repurchase Price at the relevant time multiplied by
the applicable Margin Ratio (or, where the Transaction relates to Securities of
more than one description to which different Margin Ratios apply, the amount
produced by multiplying the Repurchase Price attributable to Equivalent
Securities of each such description by the applicable Margin Ratio and
aggregating the resulting amounts, the Repurchase Price being for this purpose
attributed to Equivalent Securities of each such description in the same
proportions as those in which the Purchase Price was apportioned among the
Purchased Securities) and (B) the Market Value of Equivalent Securities at the
relevant time.

 

In each case, if (A) is greater than (B), Buyer has a Transaction Exposure for
that Transaction equal to the excess, and if (B) is greater than (A), Seller has
a Transaction Exposure to Buyer equal to the excess."

 

(ii)In paragraph 4(c) -

 

(aa)the words "any amount payable to the first party under paragraph 5 but
unpaid" are deleted and replaced by "any amount which will become payable to the
first party under paragraph 5 during the period after the time at which the
calculation is made which is equal to the minimum period for the delivery of
margin applicable under paragraph 4(g) or which is payable to the first party
under paragraph 5 but unpaid"; and

(bb)the words "any amount payable to the other party under paragraph 5 but
unpaid" are deleted and replaced by "any amount which will become payable to the
other party under paragraph 5 during the period after the time at which the
calculation is made which is equal to the minimum period for the delivery of
margin applicable under paragraph 4(g) or which is payable to the other party
under paragraph 5 but unpaid".



 

(d)Upon execution of this Agreement, each party shall deliver to the other
evidence of signing authority and specimen signatures.

 

Additionally, with respect to the parties:

 

(i)         Party B agrees to provide Party A with the following on the date of
execution of the Agreement: (A) a certified copy of its memorandum and articles
of association or equivalent constitutive documents; (B) a certified copy of the
board resolution authorizing its entry into this Agreement and the Transactions
hereunder; (C) a certified copy of its certificate of incorporation; (D)
evidence of the authority and true signatures of each official or representative
signing this Agreement or, as the case may be, a Confirmation, on its behalf;
and (E) such other similar documentation as Party A may reasonably request.

32

 

 

(ii)        Party B represents and warrants that it will provide Party A with
the following at the time stated below: (A) annual audited financial statements
for its most recently ended fiscal year within 120 days of the end of its fiscal
year, provided however that Party B shall be deemed to have satisfied such
delivery requirement by making such financial statements available to the
general public by publication thereof on the U.S. Securities and Exchange
Commission EDGAR information retrieval system; (B) month-end balance sheet
within 15 days following the end of each calendar month; and (C) such other
information with respect to Party B's condition or operations, financial or
otherwise, which Party A may reasonably request from time to time in writing.

 

(iii)       Party B agrees to provide Party A with the following tax document on
or before the date of execution of the Agreement: A duly completed and executed
U.S. Internal Revenue Service Form W-9.

 

(iv)       Party A agrees to provide Party B with the following applicable tax
documents on or before the date of execution of the Agreement: (a) with respect
to each Transaction that is entered into under this Agreement whereby Party A is
acting as nominee on behalf of UBS Securities LLC, a person that is a "US
person" as that term is defined under Section 7701(a)(30) of the US Internal
Revenue Code and an "exempt recipient" as that term is defined in section
1.6049-4(c)(1)(ii) of the U.S. Treasury Regulations: a duly completed and
executed U.S. Internal Revenue Service Form W-8IMY (or successor thereto) for
UBS AG, together with the required schedule and a duly executed and completed
U.S. Internal Revenue Service Form W-9 for UBS Securities LLC, a person that is
a "U.S. person" (as that term is defined under Section 7701(a)(30) of the US
Internal Revenue Code) and an "exempt recipient" (as that term is defined in
section 1.6049-4(c)(1)(ii) of the U.S. Treasury Regulations); and (b) with
respect to each Transaction that is entered into under this Agreement through an
Office of Party A that is not located in the U.S. and in which no personnel of
Party A located in the U.S. materially participated: one duly executed and
completed U.S. Internal Revenue Service Form W-8BEN-E (or any successor of such
form).

 

(e)Margin Transfer may not be required by either party unless its Net Exposure
in respect of the other party is more than USD 100,000 or as otherwise specified
in the Structured Confirmation.



 

(f)The following additional provisions shall be inserted into Part 10(a) of the
Agreement:

 



"10(a)(xi) the occurrence of a default, event of default or similar condition or
event (however described) (excluding any Additional Termination Event as such
term is defined in any ISDA Master Agreement) under any agreement between Party
A or any Specified Entity of Party A and Party B or any Specified Entity of
Party B; provided however that the Non-Defaulting Party serves a Default Notice
on the Defaulting Party; or

 



33

 



 

10(a)(xii) (A) a default, event of default or similar condition or event
(howsoever described) in respect of such party under one or more agreements or
instruments relating to Specified Indebtedness of such entity in an aggregate
amount of not less than the applicable Threshold Amount, which has resulted in
such Specified Indebtedness becoming, or becoming capable at such time of being
declared, due and payable under such agreements or instruments before it would
otherwise have been due and payable, or (B) any failure by such entity to make
one or more payments on their due dates under such agreements or instruments
(after giving effect to any applicable grace period), in an aggregate amount not
less than the applicable Threshold Amount; provided, however, that that the
Non-Defaulting Party serves a Default Notice on the Defaulting Party; and
further provided that, notwithstanding the foregoing, an Event of Default shall
not occur under 10(a)(xii) above if, as demonstrated to the reasonable
satisfaction of the other party, (1) the event or condition referred to in
10(a)(xii)(A) or the failure to pay referred to in 10(a)(xii)(B) is a failure to
pay caused by an error or omission of an administrative or operational nature;
and (2) funds were available to such party to enable it to make the relevant
payment when due; and (3) such relevant payment is made within three Business
Days following receipt of written notice from an interested party of such
failure to pay.

 

10(a)(xiii) Prohibited Transaction. Party A shall determine that this Agreement
or the Transactions contemplated hereby constitute or may constitute a
"prohibited transaction" under ERISA and/or the Code and that no exemption from
the "prohibited transaction" provisions of ERISA and the Code is available with
respect to this Agreement or such Transactions and Party A as the Non-Defaulting
Party serves a Default Notice on Party B as the Defaulting Party."

 

(g)Paragraph 2. The following additional definitions shall be included in
Paragraph 2:

 

'Affiliate" means in relation to any person, any entity controlled, directly or
indirectly by the person, any entity that controls, directly or indirectly, the
person or any entity directly or indirectly under common control with the
person. For this purpose, "control" of any entity or person means ownership of a
majority of the voting power of the entity or person.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

"Net Asset Value"means the result in U.S. Dollars of subtracting the total value
of all liabilities (including but not limited to the aggregate mark-to-market
value of all trading positions constituting liabilities) from the total value of
all assets (including but not limited to cash, deposit accounts and instruments,
securities, and the aggregate mark-to-market value of all trading positions
constituting assets). For purposes of this computation, amounts denominated in a
currency other than U.S. Dollars shall be converted to U.S. Dollars at the spot
rate for such currency prevailing on the date of determination of the Net Asset
Value.

 

"Specified Entity" means (I) in relation to Party A, UBS Limited and UBS
Securities LLC, and (ii) in relation to Party B, any Affiliate of Party B.

 

"Specified Indebtedness" shall mean any obligation (whether present or future,
contingent or otherwise as principal or surety or otherwise) for the payment or
repayment of any money.

 

"Structured Confirmation" means the structured confirmation agreed to by Party A
and Party B in respect of a repurchase transaction entered into as of Closing
Date (as such term is defined in the Structured Confirmation).

 

"Threshold Amount" shall mean (i) in relation to Party A: an amount equal to 2%
of the shareholder's equity of Party A (howsoever described) as shown in its
most recent annual audited financial statements; and (ii) in relation to Party B
USD 5,000,000 (or the equivalent in any other currency or currencies).

 

34

 

 

(h)The following shall be additional provisions to the Global Master Repurchase
Agreement:

 

"22. Set off

 

Without affecting the provisions of the Agreement requiring the calculation of
certain net payment amounts, all payments under this Agreement will be made
without set-off or counterclaim; provided, however, upon the occurrence of an
Event of Default and termination of all Transactions hereunder, in addition to
and not in limitation of any other right or remedy (including any right to set
off, counterclaim, or otherwise withhold payment or any recourse to any credit
support document) under applicable law the non-Defaulting Party ("X") may
without prior notice to any person set off any sum or obligation (whether or not
arising under this Agreement and whether matured or unmatured, whether or not
contingent and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by the Defaulting Party ("Y") to X or any
Affiliate of X against any sum or obligation (whether or not arising under this
Agreement, whether matured or unmatured, whether or not contingent and
irrespective of the currency, place of payment or booking office of the sum or
obligation) owed by X or any Affiliate of X to Y and, for this purpose, may
convert one currency into another at a market rate determined by X. If any sum
or obligation is unascertained, X may in good faith estimate that sum or
obligation and set-off in respect of that estimate, subject to X or Y, as the
case may be, accounting to the other party when such sum or obligation is
ascertained; provided that the non-Defaulting Party agrees to notify the
Defaulting Party as soon as reasonably practicable after any such set-off and
application made by the non-Defaulting Party; provided that the failure to give
such notice shall not affect the validity of such set-off and application.
Nothing in this Agreement shall create or be deemed to create any charge under
English law."

 

(i)The Parties agree that in relation to any Securities where:

 

(a)the Securities have been suspended from their principal trading market;

 

(b)there is an inability to obtain a Market Value for such Securities from a
generally accepted pricing source; or

 

(c)there has been during the course of any Transaction, a fall in the value of
the Securities of more than 25% based on the Purchase Price plus accrued Price
Differential;

 

Then, unless otherwise specified in the Structured Confirmation, for each
Transaction in such securities (an "Affected Transaction") the parties shall
have the following rights and obligations:

 

(1)the Buyer may elect, by written notice to the Seller to accelerate the
Repurchase Date to any Business Day selected by the Buyer, such date to be a
date which is within five (5) Business Days of the date of such notice delivered
by the Buyer to the Seller; or

 

(2)the Buyer may elect repricing of the Affected Transaction in accordance with
paragraph 4; or

 

(3)the Buyer may elect adjustment of the Affected Transaction in accordance with
paragraph 4;

 

35

 

 

(4)where the Buyer wishes to continue the Transaction the Buyer shall be obliged
to deliver to the Seller such Securities upon delivery to the Buyer of New
Purchased Securities in an amount which shall satisfy the conditions of
paragraph 8.

 

In the case of either (1), (2), (3) or (4) above then the Buyer shall have the
right to call for Margin Transfer in accordance with paragraph 4 and it is
hereby agreed between the parties that where there is an inability to obtain a
Market Value for such securities from a generally accepted pricing source, the
Market Value for such securities for the purpose of (a) and (b) above shall be
nil.

 

For the avoidance of doubt the value of the securities for the purpose of
Sub-clause (c) above shall be the Market Value.

 

Q)paragraph 9(g) is amended by deleting the word "and" at the end of sub-clause
(iii), and including the following as an additional paragraph:-

 

"References in this clause to a "party" shall, in the case of UBS AG and where
the context so allows, include reference to any affiliate of UBS AG, and"

 

(k)paragraph 4(c)(iv) and 4(e)(v) of the Italian Annex for Domestic Purchased
Securities shall be replaced with the following:

 

"the Pricing Rate shall be the market rate, on the day, as quoted on Telematico
or as agreed between the parties on the day of the Replacement Transaction."

 

(I)The first paragraph of Paragraph 17 shall be deleted in its entirety and
replaced as follows:

 

"17. (a)    Governing Law. This Agreement and any non-contractual obligations
arising out of or in connection with it or with the subject matter of this
contract shall be governed by, and construed in accordance with, English law."

 

A new subparagraph (b) is inserted as follows:

 

"(b)           The courts of England have non-exclusive jurisdiction to hear and
decide any suit, action or proceedings, and to settle any disputes, which may
arise out of or in connection with this Agreement, including without limitation
disputes arising out of or in connection with the existence, creation, validity,
effect, interpretation performance and/or termination of the legal relationships
established by this Agreement and to any disputes arising out of any
non-contractual obligations arising out of or in connection with this Agreement,
(respectively, "Proceedings" and "Disputes") and, for these purposes, each party
irrevocably submits to the jurisdiction of the courts of England.

 

Each party irrevocably waives any objection which it might at any time have to
the courts of England being nominated as the forum to hear and decide any
Proceedings and to settle any Disputes and agrees not to claim that the courts
of England are not a convenient or appropriate forum.

 

36

 

 

Any Affiliate of Party A performing obligations under or in connection with this
Agreement shall be entitled to the benefits of and shall be subject to the terms
of this paragraph 17."

 

(m)Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY TRANSACTION AND ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO THE OTHER PARTY'S ENTERING INTO THIS AGREEMENT.

 

(n)Paragraph 21 is hereby amended by inserting the words "subject to paragraph
17(b)" in the first line.

 

(o)New Paragraphs 23 and 24 shall be added as follows: "23. INTENT.

 

(a)The parties recognize that each Transaction is a "repurchase agreement" as
that term is defined in Section 101 of Title 11 of the United States Code as
amended (the "Bankruptcy Code") (except insofar as the type of Securities
subject to such Transaction or the term of such Transaction would render such
definition inapplicable), and a "securities contract" as that term is defined in
Section 741 of the Bankruptcy Code.

 

(b)It is understood that either party's right to liquidate Securities delivered
to it in connection with Transactions hereunder or to exercise any other
remedies pursuant to Paragraph 10 hereof, is a contractual right to liquidate
such Transaction as described in Section 555 and 559 of the Bankruptcy Code.

 

(c)The parties agree and acknowledge that if a party hereto is an "insured
depository institution", as such terms is defined in the Federal Deposit
Insurance Act, as amended ("FDIA"), then each Transaction hereunder is a
"qualified financial contract", as such term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).

 

(d)It is understood that this Agreement constitutes a "netting contract" as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 ("FDICIA") and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a "covered
contractual payment entitlement" or "covered contractual payment obligation",
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a "financial institution" as such term is defined in
FDICIA).

 

24. ACKNOWLEDGEMENTS.

The parties acknowledge that they have been advised that:

 

(a)in the case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission ("SEC") under Section 15
of the Securities Exchange Act of 1934 ("1934 Act"), the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 ("SIPA") do not protect the other
party with respect to Transactions hereunder;

 

37

 

 

(b)in the case of Transactions in which one of the parties is a government
securities broker or government securities dealer registered with the SEC under
Section 15C of the 1934 Act, SIPA will not provide protection to the other party
with respect to any Transaction hereunder; and

 

(c)in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable."

 

(p)Agency.

 

(i)         As a broker-dealer registered with the U.S. Securities and Exchange
Commission ("SEC"), UBS Securities LLC ("UBSS") as agent for each of Party A and
Party B, will be responsible for effecting Transactions, transmitting
confirmations and maintaining books and records of Transactions as required by
Rule 15a-6 under the Securities Exchange Act of 1934, as amended.

 

(ii)         UBSS is acting in connection with Transactions hereunder solely in
its capacity as agent for Party A and Party B pursuant to instructions from
Party A and Party B. UBSS shall have no responsibility or personal liability to
Party A and Party B to pay or perform any obligation hereunder, except for gross
negligence or wilful misconduct by UBSS. Each of Party A and Party B agrees to
proceed solely against the other to collect or recover any amounts owing to it
to enforce any of its right in connection with, or as a result of Transactions
hereunder.

 

(iii)         Any and all notices, demands or communications of any kind
relating to Transactions hereunder between Party A and Party B shall be
transmitted exclusively through UBSS.

 

(iv)         The parties acknowledge that the Agreement shall not govern any
repurchase transaction between (i) UBSS, acting in its individual capacity, and
Party B or (ii) Party B and any entity other than Party A, regardless of whether
UBSS is acting as agent for such other entity.

 

(q)This Agreement may be executed in counterparts by facsimile or pdf signature,
each of which shall be deemed to be a signed original.

 

(r)The following additional paragraph 9(A), subsections (i) and (ii) shall be
inserted:

 

"9(A). Additional Representations and Notice.

 

(i) Party B Representations. Party B represents and warrants on and as of the
date hereof and on and as of each date this Agreement or any Transaction remains
outstanding:

 

(A)No ERISA Funds. The assets of Party B do not include "plan assets" within the
meaning of Section 3(42) of ERISA, and Party B is not otherwise subject to Title
I of ERISA or Section 4975 of the Code.

 

(B)No Governmental Plan Funds. The assets of Party B do not include the assets
of any "governmental plan" within the meaning of Section 3(32) of ERISA, and
Party B is not otherwise subject to any law, rule, regulation, or restriction
governing the investment of the assets of such plans.

 

38

 

 

(ii) Notice of Increase of Constituent Plan Investment. Party B agrees to notify
Party A immediately if at any time it learns or discovers facts at variance with
the foregoing representations and warranties."

 

(s)FATCA — HIRE ACT.

 

(i)The following definitions will be added to Paragraph 2 of the Agreement in
the appropriate alphabetical order:

 

"Code" means the United States of America Internal Revenue Code of 1986, as
amended;

 

"FATCA "Means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

(ii)paragraph 2(s). The definition of "Equivalent Securities" shall be amended
as follows:

 

"Equivalent Securities", with respect to a Transaction, Securities equivalent to
Purchased Securities under that Transaction. If and to the extent that such
Purchased Securities have been redeemed, the expression shall mean a sum of
money equivalent to the proceeds of the redemption, without taking into account
any deduction or withholding imposed or collected in connection with FATCA that
would not have been imposed but for Buyer's non-compliance with FATCA.

 

(iii)paragraph 5. Paragraph 5 is deleted and replaced with the following:

 

"5. Unless otherwise agreed:

 

(a) where the Term of a particular Transaction extends over an Income Payment
Date in respect of any Securities subject to that Transaction, Buyer shall on
the date such Income is paid by the issuer transfer to or credit to the account
of Seller an amount equal to (and in the same currency as) the amount paid by
the issuer;

 

(b) where Margin Securities are transferred from one party ("the first party")
to the other party ("the second party") and an Income Payment Date in respect of
such Securities occurs before Equivalent Margin Securities are transferred by
the second party to the first party, the second party shall on the date such
Income is paid by the issuer transfer to or credit to the account of the first
party an amount equal to (and in the same currency as) the amount paid by the
issuer,

 

and for the avoidance of doubt references in this paragraph to the amount of
Income paid by the issuer of any Securities shall be to an amount paid without
any withholding or deduction for or on account of taxes or duties
notwithstanding that a payment of such Income made in certain circumstances may
be subject to a withholding or deduction, except, where a withholding or
deduction for or on account of taxes or duties has been imposed under FATCA, to
the extent an equivalent or greater amount of withholding or deduction for or on
account of taxes or duties would have been imposed under FATCA in respect of
Income paid by the issuer on such Securities (or Margin Securities, as
applicable) had the Seller (or the first party, as applicable) retained the
Securities (or the Margin Securities, as applicable)."

 

39

 

 

(iv)paragraph 6(b). Paragraph 6(b) is deleted and replaced with the following:

 

"(b)(I) Unless otherwise agreed, all money payable by one party to the other in
respect of any Transaction shall be paid free and clear of, and without
withholding or deduction for, any taxes or duties of whatsoever nature imposed,
levied, collected, withheld or assessed by any authority having power to tax
unless the withholding or deduction of such taxes or duties is required by law.
In that event, unless otherwise agreed, the paying party shall pay such
additional amounts as will result in the net amounts receivable by the other
party (after taking account of such withholding or deduction including such
withholdings or deductions applicable to such additional sums payable under this
paragraph) being equal to such amounts as would have been received by it had no
such taxes or duties been required to be withheld or deducted. For the avoidance
of doubt, the reference to "law" in this paragraph includes FATCA. However, no
additional amounts shall be payable by the paying party to the other party under
this sub-paragraph (b)(I) to the extent that such tax is imposed or collected
under FATCA.

 

(II) If the paying party is required to make a withholding or deduction under
FATCA but does not so withhold or deduct, and a liability resulting from such
tax is assessed directly against the paying party, then, except to the extent
the other party has satisfied or then satisfies the liability resulting from
such tax, the other party will promptly pay to the paying party the amount of
such liability (including any related liability for interest, but including any
related liability for penalties only to the extent provided in sub-paragraph
b(III)). No payment under this sub-paragraph (b)(II) is required to be made to
the extent that the relevant liability arises from any gross negligence or
willful misconduct of the paying party.

 

(III) The amount of related liability for penalties shall only be payable to the
paying party under sub-paragraph (b)(II) where such penalties become due because
the other party has failed to comply with paragraph 2(d)(iii) or 2(d)(iv) of the
Annex I hereto.

 

(v)Paragraph 6(k). A new paragraph 6(k) is included as follows:

 

"(k) If at any time a party (the "first party") is required to remit an amount
of tax to the IRS with respect to a payment under a Transaction in connection
with FATCA, then without duplication of any amount the first party has deducted
on account of such tax from any amount previously paid to the other party (the
"second party") pursuant to the Transaction, the second party shall be required
to pay to the first party an amount equal to that amount of tax on the payment
date on which a payment giving rise to remittance required under FATCA occurs.
Upon the reasonable request of the second party with respect to any payment
date, the first party will supply to the second party computations setting forth
in reasonable detail the amount payable on such payment date pursuant to the
preceding sentence."

 

(vi)paragraph 6(1). A new paragraph 6(1) is included as follows:

 

"(I) For the avoidance of doubt, the imposition of any withholding or deduction
pursuant to or on account of FATCA on any amounts paid or received under a
Transaction shall not be treated as an Event of Default under paragraph 10 or as
a material adverse effect that could cause a Tax Event under paragraph 11, even
if such imposition results in either party receiving amounts that differ
materially from the amount that the party would have otherwise received if no
such withholding or deduction were imposed."

  



40

 



 

(vii)paragraph 10(e)(iii). A new sub-paragraph 10(e)(iii) is included as
follows:

 

"(iii) The Default Market Value determined pursuant to sub-paragraphs (i) or
(ii) above shall not take into account any deduction or withholding imposed or
collected (or that would be imposed or collected) in connection with FATCA that
would not be imposed but for the non-Defaulting Party's non-compliance with
FATCA."

 

[SIGNATURES PAGE FOLLOWS]

 

41

 

 



PARTY A   PARTY B UBS AG, LONDON BRANCH   BUSINESS DEVELOPMENT CORPORATION OF
AMERICA         /s/ Allison Taylor   /s/ Robert K. Grunewald Name: Allison
Taylor   Name: Robert K. Grunewald Title: Director and Counsel Region Americas
Legal Equities Section   Title: President and Chief Investment Officer Date:  
Date:         /s/ Sergio Breton     Name: Sergio Breton     Title: Director
Region Americas Legal     Date:    

 

42

 

 

ANNEX H

Form of Confirmation

 

To: ___________________________

From: _________________________

Date: _________________________

Subject: [Repurchase][Buy/Sell]* Transaction     (Reference Number:)  

 

Dear Sirs,

 

The purpose of this [letter]/[facsimile//[telex], a "Confirmation" for the
purposes of the Agreement, is to set forth the terms and conditions of the above
repurchase transaction entered into between us on the Contract Date referred to
below.

 

This Confirmation supplements and forms part of, and is subject to, the Global
Master Repurchase Agreement as entered into between us as of [ ] as the same may
be amended from time to time (the "Agreement"). All provisions contained in the
Agreement govern this Confirmation except as expressly modified below. Words and
phrases defined in the Agreement and used in this Confirmation shall have the
same meaning herein as in the Agreement.

 

1.Contract Date:

2.Purchased Securities [state type[s] and nominal value[s]]:

3.CUSIP, ISIN or other identifying number[s]:

4.Buyer:

5.Seller:

6.Purchase Date:

7.Purchase Price:

8.Contractual Currency:

[9.Repurchase Date]:*

[10.Terminable on demand]:*

11.Pricing Rate:

[12.Sell Back Price:]

13.Buyer's Bank Account[s] Details:

14.Seller's Bank Account[s] Details:

[15.The Transaction is an Agency Transaction. [Name of Agent] is acting as agent
for [name or identifier of Principal]]:*

[16.Additional Terms]]:*

 

Yours faithfully,

 

    Delete as appropriate  

 

43

 

 

  

EXECUTION COPY

 

Confirmation in respect of Repurchase Transaction

 

April 7, 2015

 

To:Business Development Corporation of America

405 Park Avenue, Floor 3

New York, NY 10022

Attention: Shiloh Bates

 

From:UBS AG, London Branch

 

Dear Sirs,

 

The purpose of this confirmation (this "Confirmation") is to set forth the terms
and conditions of the above-referenced repurchase transaction between Business
Development Corporation of America ("Seller") and UBS AG, London Branch
("Buyer", and "Party" shall mean either Seller or Buyer), on the Trade Date
specified below (the "Transaction"). This Confirmation evidences the Transaction
(replacing the form of Confirmation required by Annex II to the Agreement which
shall not apply to the Transaction) and forms a binding agreement between you
and us as to the terms of the Transaction.

 

This Confirmation supplements, forms part of, and is subject to the TBMA/ISMA
Global Master Repurchase Agreement (2000 version), dated as of March 31, 2015,
between Seller and Buyer, together with the Annex(es) thereto (as supplemented,
amended or otherwise modified from time to time, the "Agreement").

 

All provisions contained or incorporated by reference in the Agreement shall
govern this Confirmation except as expressly modified below. In the event of any
inconsistency between the provisions of the Agreement and this Confirmation,
this Confirmation will prevail. In this Confirmation, defined words and
expressions shall have the same meaning as in the Agreement unless otherwise
defined in this Confirmation, in which case terms used in this Confirmation
shall take precedence over terms used in the Agreement.

 

1General Terms

 

Seller: Business Development Corporation of America     Buyer: UBS AG, London
Branch     Calculation Agent: UBS AG, London Branch; provided that if an Event
of Default with respect to Buyer has occurred and is continuing, Seller shall be
entitled, in its sole discretion, to be the Calculation Agent or to appoint a
leading, independent dealer in the relevant market to act as Calculation Agent.

 

 

 

 

  The Calculation Agent shall perform all determinations, calculations or
estimates hereunder in good faith and in a commercially reasonable manner and
consistent with the manner in which Calculation Agent performs calculations for
other similar transactions. All calculations and determinations made by the
Calculation Agent in relation to this Transaction pursuant to this Confirmation
shall, in the absence of manifest error or as otherwise provided in this
Confirmation, be conclusive and binding on Seller and Buyer. For the purpose of
making any determination or calculation hereunder, the Calculation Agent may
(or, where Third Party Valuations are required under this Confirmation, shall)
rely on any information or notice delivered by a third party to the extent such
information or notice from a third party is contemplated by the Agreement and
the Calculation Agent shall not be liable for any error, incompleteness or
omission thereof absent fraud, gross negligence or willful misconduct.     Trade
Date: April 7, 2015.     Purchase Date: April 7, 2015.     Repurchase Date: In
respect of each Purchased Security, April 7, 2018, subject to adjustment in
accordance with the Business Day Convention, as such date may be accelerated as
provided herein and in the Agreement.     Purchase Price: U.S.$150,000,000, as
such amount may from time to time be reduced pursuant to the operation of the
Purchase Price Reduction provisions herein.     Repurchase Price: With respect
to each Purchased Security, the Purchase Price for such Purchased Security as of
the relevant Repurchase Date.  For the avoidance of doubt, there shall be no
Price Differential incorporated into the Repurchase Price and all references to
Price Differential and Pricing Rate are hereby deleted from the Agreement. In
lieu of Price Differential, Seller shall be obligated to pay the Transaction Fee
Amounts to Buyer as set forth herein. For the avoidance of doubt, paragraphs
2(ii), 2(jj) and 2(pp) of the Agreement shall not apply to the Transaction.    
Termination of Transaction: Subject to paragraphs 10 and 11 of the Agreement and
Buyer’s rights with respect to a Regulatory Event and as otherwise set forth in
this Confirmation, unless the parties otherwise agree, the Transaction shall not
be terminable on demand by either Party.     Purchase Price Reduction:
(a)          Seller may elect to prepay all or a portion of the Purchase Price
of the Purchased Securities upon at least two Business Days’ prior written
notice to Buyer if and only to the extent that (x) all or any portion of the
Purchased Securities have been redeemed by the Issuer for cash in the form of
USD on or prior to the related Prepayment Date (as defined below) and (y) such
redemption has not previously resulted in a reduction in the Purchase Price of
the Purchased Securities pursuant to the operation of these “Purchase Price
Reduction” provisions (any prepayment of all of the then-outstanding Purchase
Price under this clause (a), a "Voluntary Full Prepayment" and any prepayment of
a portion of the then-outstanding Purchase Price under this clause (a), a
"Voluntary Partial Prepayment").

 

2

 

 

 

(b)          If a Mandatory Prepayment Event has occurred with respect to the
Purchased Securities, Buyer may upon at least three Business Days' prior written
notice to Seller require Seller to prepay the entire Purchase Price of the
Purchased Securities (such prepayment, a "Mandatory Prepayment").

 

Each written notice delivered by Seller under clause (a) or Buyer under clause
(b) (each a "Prepayment Notice") shall (x) designate the date on which such
prepayment is to be effective (each a "Prepayment Date") and (y) identify the
portion of the then outstanding Purchase Price of the Purchased Securities to be
prepaid on such Prepayment Date (such amount, the "Prepayment Amount"); provided
that, in the case of a written notice delivered by Seller under clause (a), the
Prepayment Amount designated by Seller in any Prepayment Notice for any
Prepayment Date shall be such amount as Seller elects being equal to not less
than U.S.$5 million and not greater than 50% of the applicable Current Redeemed
Amount for such Prepayment Date.

 

On each Prepayment Date:

 

(i)          Buyer shall transfer to Seller or its agent Equivalent Securities
in the form of USD cash in an amount equal to (A) the related Current Redeemed
Amount minus (B) any Eligible Margin that the Seller would be required to post
following the payments referred to in this paragraph and paragraphs (iii) and
(iv) below);

 

(ii)          Seller shall pay the related Prepayment Amount to Buyer;

 

(iii)         Seller shall pay the related Breakage Amount (if any) to Buyer;

 

(iv)         with respect to a Voluntary Partial Prepayment, for each Purchased
Security that is the subject of such prepayment, the Purchase Price for such
Purchased Security immediately after giving effect to such prepayment shall be
equal to (x) the Purchase Price thereof immediately prior to such prepayment
minus (y) the related Prepayment Amount for such Purchased Security;

 

(v)          with respect to a Voluntary Full Prepayment or Mandatory
Prepayment, (x) the Repurchase Date for the Transaction will be deemed to occur
on such Prepayment Date and (y) the Purchase Price payable by Seller pursuant to
clause (ii) above for the Purchased Securities required to be transferred by
Buyer pursuant to clause (i) above, in each case as of the Repurchase Date, will
be an amount equal to the related aggregate Prepayment Amount; and

 

3

 

 

  (vi)         to the extent that a party has previously paid Cash Margin which
has not been repaid in respect of the Purchased Security (or applicable portion
thereof) that is the subject of such prepayment, that party shall be entitled to
require that such Cash Margin and any accrued interest thereon be repaid on the
applicable Prepayment Date (payment of which shall be subject to the operation
of the provisions of paragraph 6(h) (as amended hereby)).     Current Redeemed
Amount: With respect to any Prepayment Date, an amount in USD determined by the
Calculation Agent equal to the aggregate amount actually received by the holder
of the Purchased Securities from the Issuer as one or more redemption payments
in respect of the Purchased Securities on or prior to such Prepayment Date that
has not previously been delivered by Buyer to Seller as Equivalent Securities
pursuant to clause (i) of the “Purchase Price Reduction” provisions above.    
Mandatory Prepayment Event: It shall constitute a Mandatory Prepayment Event
with respect to Seller if (after giving effect to all applicable notice
requirements and grace periods) an "Event of Default" occurs with respect to the
Issuer under (and as defined in) the Indenture and the stated maturity of the
Class A Notes is accelerated under Section 5.2 of the Indenture.     Accelerated
Termination Event: Buyer may, at any time following the occurrence of a
Regulatory Event, terminate the Transaction under this Confirmation by notifying
Seller of an early Repurchase Date for such Transaction, which Repurchase Date
shall not be earlier (unless so agreed by Buyer and Seller) than 15 calendar
days after the date of such notice (or such lesser period as may be necessary
for Buyer to comply with its obligations under applicable laws and regulations
arising as a result of such Regulatory Event).     Regulatory Event: An event
which shall occur if, at any time, (a) Buyer determines, in its good faith
commercially reasonable discretion, that Buyer's involvement in the transactions
contemplated in this Confirmation and the Agreement violates or could violate
any law, rule or regulation applicable to Buyer or (b) any applicable
Governmental Authority informs Buyer that Buyer's involvement in such
transactions violates or could violate any law, rule or regulation applicable to
Buyer.     Paragraph 6(h): Paragraph 6(h) shall be amended by deleting the words
“Subject to paragraph 10,” at the beginning thereof such that, for the avoidance
of doubt, such paragraph applies with respect to all payment obligations arising
out of the occurrence of an Accelerated Termination Event, Voluntary Partial
Prepayment, Voluntary Full Prepayment or an early Repurchase Date (including,
without limitation, payment obligations in respect of Income that have accrued
on or prior to the relevant date).

 

4

 

 

Failure to Deliver Equivalent Securities:

In respect of the Transaction, this provision (Failure to Deliver Equivalent
Securities) shall apply in relation to Buyer’s obligations with respect to the
Class A Notes in lieu of paragraph 10(h) of the Agreement and any reference in
the Agreement to paragraph 10(h) in respect of Buyer’s obligations with respect
to the Class A Notes shall be deemed to be a reference to this provision
(Failure to Deliver Equivalent Securities).

 

It is acknowledged by each of the Parties hereto that the Class A Notes are
unique assets, and that (except for proceeds of a redemption or repayment
referred to in the definition of "Equivalent Securities") accordingly no asset
other than the Purchased Securities will qualify as Equivalent Securities.

 

Notwithstanding anything to the contrary in paragraph 10 of the Agreement or
otherwise in the Agreement or this Confirmation and without duplication of the
Operational Errors provisions below, if Buyer (the "Transferor") fails to
deliver to Seller (the "Transferee") any Purchased Security (an "Unavailable
Asset") by the time (the "Due Date") required under the Agreement or within such
other period as may be agreed in writing by the Transferor and the Transferee
(such failure, a "Transfer Failure"):

 

(a)          the Transferee, if it has paid the Purchase Price to the
Transferor, may require the Transferor to repay the sum so paid with interest
which shall accrue at a rate equal to the overnight Federal Funds (Effective)
Rate for each day such amount remains outstanding (as reported in Federal
Reserve Publication H.15-519) plus 2% per annum;

 

(b)          the Transferor, acting in good faith and a commercially reasonable
manner, shall try for a period of 10 calendar days from the day following the
Due Date in respect of the Unavailable Asset (the last day of such period, the
"Transfer Cut-Off Date") to obtain such Unavailable Asset (and, where the
Transfer Failure is in respect of Buyer’s obligation to deliver the Purchased
Securities on the scheduled Repurchase Date for the Transaction, the Transaction
shall be deemed to continue until, and terminate upon, the Extended Termination
Date);

 

(c)          if the Transferor obtains such Unavailable Asset on or prior to the
Transfer Cut-Off Date, the Transferor shall promptly give notice to the
Transferee of its ability to deliver such Unavailable Asset and shall transfer
such Unavailable Asset to the Transferee on the third Business Day following the
day on which the Transferor delivers such notice in settlement of the relevant
Transfer Failure;

 

5

 

 

 

(d)          if any Unavailable Asset is redeemed in full or in part by the
relevant issuer prior to the Transfer Cut-Off Date, then either Party may give
notice to the other Party of such redemption after becoming aware of the same,
and the Transferor shall transfer a sum of money equivalent to the proceeds of
such redemption to the Transferee no later than two Business Days following the
day on which the Transferor delivers or receives such notice;

 

(e)          if (x) Transferor has not obtained any Unavailable Asset on or
prior to the Transfer Cut-Off Date and (y) such Unavailable Asset has not been
redeemed in full by the relevant issuer prior to the Transfer Cut-Off Date, then
on the Transfer Cut-Off Date, Transferor shall be deemed to have failed to
satisfy its obligations to deliver Purchased Securities in accordance with its
obligations under this Confirmation and the Agreement and such event shall
constitute an Event of Default with respect to Buyer; and

 

(f)          to the extent that a party has previously paid Cash Margin which
has not been repaid in respect of the Unavailable Asset, that party shall be
entitled to require that such Cash Margin be repaid on the Extended Termination
Date (as defined below).

 

For the avoidance of doubt, following any Transfer Failure in relation to the
Transaction, the Parties’ other obligations under the Agreement shall continue,
and if such Transfer Failure occurred in connection with the relevant Repurchase
Date for the Transaction, the Transaction shall terminate on the day (the
"Extended Termination Date") which is, with respect to the last Unavailable
Asset, the earliest to occur of:

 

(i)           the Business Day on which the Transferor transfers such last
Unavailable Asset in accordance with sub-paragraph (c) above;

 

(ii)          if such last Unavailable Asset is redeemed in full in accordance
with sub-paragraph (d) above, the day on which the Transferor transfers proceeds
of such redemption; and

 

(iii)         the date on which clause (e) above occurs.

 

If any such Transfer Failure continues to subsist after the scheduled Repurchase
Date for the Transaction, the Transaction Fee Amounts shall cease to accrue on
the scheduled Repurchase Date for the Transaction and no further Transaction Fee
Amounts shall be payable in respect of the Transaction, notwithstanding the
continuance of the Parties’ obligations up to the Extended Termination Date
under this provision.

 

6

 

 

 

Paragraph 10(k)(i) shall be deleted in its entirety and replaced with the
following:

 

“Subject to sub-paragraph (ii) below, if as a result of (A) a Transaction
terminating before its agreed Repurchase Date under paragraphs 10(b) or
10(g)(iii) or (B) the Transaction being extended to and terminating on the
Extended Termination Date as a result of a failure by Buyer to satisfy its
obligations to deliver Purchased Securities, the non-Defaulting Party (in the
case of paragraph 10(b)), Buyer (in the case of paragraph 10(g)(iii)) or Seller
(in the case of the occurrence of the Extended Termination Date) (in each case
the "first party") incurs any loss or expense in entering into replacement
transactions, the other party shall, in addition and without prejudice to any
other amounts required to be paid by such other party under the Confirmation
evidencing such Transaction, be required to pay to the first party the amount
determined by the first party in good faith to be equal to the loss or expense
incurred in connection with such replacement transactions (including all fees,
costs and other expenses) less the amount of any profit or gain made by that
party in connection with such replacement transactions; provided that if that
calculation results in a negative number, an amount equal to that number shall
be payable by the first party to the other party.”

    Determination of Default Market Value:

If the Repurchase Date is accelerated hereunder by reason of an Event of Default
with respect to Buyer as Defaulting Party, then (x) this provision shall apply
in lieu of paragraphs 10(d) through (e) (inclusive) of the Agreement for
purposes of determining (I) the Default Market Value of the Equivalent
Securities to be transferred, (II) the amount of any Cash Margin (including the
amount of any interest accrued) to be transferred, and (III) the Repurchase
Price to be paid, as a result of such Event of Default, and (y) any reference in
the Agreement to paragraph 10(d) and/or 10(e), in relation to the Transaction
shall be deemed to be a reference to this provision. Notwithstanding anything to
the contrary in paragraphs 10(c) though (f) (inclusive) under the Agreement
related to an Event of Default with respect to Buyer that results in the
acceleration of the Repurchase Date:

 

(a)          the Default Market Value of the Equivalent Securities shall be the
Final Price (as defined in the Collateral Management Agreement) determined by
the Collateral Manager (as defined in the Indenture) on the Default Valuation
Date (as defined in the Collateral Management Agreement), determined based upon
the provisions of Section 2(p) of the Collateral Management Agreement; and

 

(b)          solely for purposes of determining the Default Market Value under
sub-clause (a) above, each of Buyer and Seller hereby appoints the Collateral
Manager as the Calculation Agent.

 

7

 

 

Income: Means any interest, dividends or other distributions other than
principal payments to be paid with respect to any Purchased Securities.  Buyer
shall transfer to Seller all Income paid or distributed on or in respect of the
Purchased Securities within one Business Day after the date that such Income is
paid or distributed to holders of the Purchased Securities, and paragraph 5(i)
of the Agreement (as amended and restated in the related Annex) shall be amended
accordingly.  For avoidance of doubt, (a) references to the amount of any Income
paid shall be to an amount paid net of any withholding or deduction for or on
account of taxes or duties other than taxes or duties imposed as a result of a
subsequent sale, transfer, pledge, or hypothecation of the Purchased Securities
(including by way of a repurchase transaction) by Buyer, (b) all payment
obligations of Buyer in respect of Income that have accrued but remain
outstanding on any Repurchase Date shall be paid on such Repurchase Date and
shall be subject to the provisions of paragraph 6(h) (as amended hereby) and (c)
except as expressly provided for in the "Unpaid Amounts" provisions of this
Confirmation or in paragraph 6(h) of the Agreement, Buyer shall not net or
set-off against or otherwise apply the Income payment or payments to reduce the
amount, if any, to be transferred to Buyer by Seller upon termination of this
Transaction.     Clawback: If (a) any distribution (whether as an Income payment
or otherwise) on a Purchased Security is received by Buyer and subsequently paid
by Buyer to Seller hereunder, and (b) Buyer is subsequently required to transfer
all or a portion of such payment to the issuer of such Security (or trustee,
paying agent or similar party) (the amount transferred, the "Clawback Amount"),
then promptly after receiving notice of such Clawback Amount from Buyer, Seller
shall transfer an amount equal to the Clawback Amount to Buyer. Buyer agrees to
pay over to Seller within one Business Day after receipt any amounts
subsequently recovered (but only to the extent such amounts are actually
received by Buyer and Buyer is not otherwise obligated to pay such amounts to
Seller pursuant to any other provision hereunder such that payment would result
in duplicative payments by Buyer or any other party), and to make reasonable
efforts to claim and collect such recoveries.  No interest shall be payable by
Buyer or Seller in relation to Clawback Amounts or amounts recovered in respect
thereof for the period prior to such amounts becoming payable under this
provision.  This provision shall survive the termination of the Transaction.    
Operational Errors: Notwithstanding paragraph 10(a) of the Agreement and,
without duplication of the “Failure to Deliver Equivalent Securities” provisions
above, the failure of a Party ("X") to make any payment or delivery referred to
in such paragraph (other than a payment or delivery referred to in paragraph
10(a)(iv) of the Agreement) in respect of the Transaction will not be an Event
of Default if such failure arises solely by reason of:

 

8

 

 

 

(a)          an error or omission of an administrative or operational nature
made by or on behalf of X or by any bank, broker-dealer, clearing corporation or
other similar financial intermediary holding funds, securities or other property
directly or indirectly for account of X (each, a "Paying Agent"); or

 

(b)          a failure by a person or entity other than X or any of its
affiliates to make a delivery when due to X of securities or other property that
X is obligated to deliver under the Transaction,

 

in each case, subject to the satisfaction of each of the following conditions:
(i) such failure does not continue for more than three Business Days after
notice of such failure is given to X, (ii) funds, securities or property
(assuming the timely delivery of securities or other property required to be
delivered to X for settlement on or prior to the related date for payment or
delivery under the Transaction) were available to X or such Paying Agent(s) to
enable it (or them) to make the relevant payment or delivery when due, and (iii)
X has provided the other Party with such additional information as the other
Party shall have reasonably requested in writing in order to satisfy the other
Party that such failure occurred solely as a result of one or more of the
reasons described above.

    Events of Default:

In addition to the Events of Default set forth in the Agreement, if any of the
following events occurs, it shall constitute an Event of Default with respect to
the relevant Party specified below which shall be the Defaulting Party:

 

(a)          with respect to Seller, if Seller fails to pay any Transaction Fee
Amount due on a Transaction Fee Payment Date, and such amount remains unpaid for
three (3) Business Days following the date that Buyer, as non-Defaulting Party,
serves a Default Notice on the Seller as Defaulting Party;

 

(b)          with respect to Seller, if Seller breaches any of the covenants set
forth in the section "Certain Covenants of Seller" below and such breach is not
remedied within three (3) Business Days following the date that Buyer, as
non-Defaulting Party, serves a Default Notice on the Seller as Defaulting Party;

 

(c)          with respect to Seller, if Seller fails to pay the applicable
Breakage Amount (if any) on any Prepayment Date or early Repurchase Date, and
Buyer, as non-Defaulting Party, serves a Default Notice on the Defaulting Party;

 

 

9

 

 

 

(d)          with respect to Buyer or Seller, as applicable, if Buyer or Seller,
respectively, fails to perform its respective payment or delivery obligations on
any Prepayment Date or when required under the “Failure to Deliver Equivalent
Securities provisions above”, and the Party that is the non-Defaulting Party
serves a Default Notice on the Defaulting Party;

 

(e)          with respect to Seller, Seller fails to pay any Clawback Amount in
accordance with the Clawback provisions herein or, with respect to Buyer, Buyer
fails to return any amounts to Seller as required by the Clawback provisions,
and the non-Defaulting Party serves a Default Notice on the Defaulting Party and
the same is not paid within one (1) Business Day of such Default Notice; and

 

(f)           with respect to Seller, (i) the occurrence of an act by Seller
that constitutes fraud or criminal activity in the performance of its
obligations under the Agreement, the Equity Contribution Agreement or the
Collateral Management Agreement, or (ii) Seller or any of its officers or
directors (other than any independent or other outside director that is not an
employee of Seller) shall be charged, indicted, convicted or the subject of a
civil, administrative or enforcement action by any Governmental Authority for an
offense involving securities fraud, embezzlement, money laundering,
racketeering, insider trading, market manipulation or other similar violations
of federal or state securities laws or federal criminal laws (other than any
industry-wide investigation relating to practices that have become the subject
of contemporaneous actions against multiple non-affiliated entities), and Buyer,
as the non-Defaulting Party, serves a Default Notice on the Seller as Defaulting
Party.

    Breakage Amounts: If (a) the Repurchase Date for this Transaction occurs
prior to the scheduled Repurchase Date by reason of the occurrence of an Event
of Default (where Seller is the Defaulting Party), a Mandatory Prepayment, a
Voluntary Full Prepayment or an event described in paragraph 11(a) of the
Agreement in respect of which Seller is the notifying party or (b) a Prepayment
Date occurs in connection with a Voluntary Partial Prepayment, then, without
limitation of any other payments or deliveries that become due as a result of
such event but without duplication, on such Repurchase Date, Seller shall pay to
Buyer an amount equal to the Breakage Amount for this Transaction or the
applicable portion thereof.  For the avoidance of doubt, no Breakage Amount
shall be payable by Seller in respect of any Repurchase Date occurring as a
result of a Regulatory Event.

 

10

 

 

  "Breakage Amount" shall mean, with respect to the Transaction evidenced hereby
(or, in the case of a Voluntary Partial Prepayment the applicable portion
thereof that is the subject of such Voluntary Partial Prepayment), the present
value of the Transaction Fee Amounts that would have been payable to Buyer under
such Transaction (or the applicable portion thereof) from (and including) the
early Repurchase Date or applicable Prepayment Date (as applicable) to (but
excluding) the scheduled Repurchase Date, as determined by the Calculation Agent
assuming, solely for purposes of determining such amount, that (i) the
Transaction Fee Rate is equal to the Spread and not LIBOR plus the Spread and
(ii) the Repurchase Price payable upon such termination were to remain
outstanding until the originally scheduled Repurchase Date.     Equivalent
Securities:

Paragraph 2(s) and 2(t) shall be deleted in their entirety and replaced with the
following:

 

“(s)        "Equivalent Securities", with respect to a Transaction, Securities
equivalent to Purchased Securities under that Transaction. If and to the extent
that such Purchased Securities have been redeemed or repaid, the expression
shall mean a sum of money equivalent to the proceeds of the redemption or
repayment;

 

(t)           Securities are "equivalent to" other Securities for the purposes
of this Agreement if they are: (i) of the same issuer; (ii) part of the same
issue; and (iii) of an identical type, nominal value, description, class, CUSIP
number (or equivalent ISIN number) and (except where otherwise stated) amount as
those other Securities.”

 

2Purchased Securities, Margining and Substitutions

 

Purchased Securities: On the Purchase Date, Seller will transfer to Buyer the
Class A Notes issued under the Indenture on the Trade Date (CUSIP: G0905XAA4) in
exchange for the related Purchase Price. Such Class A Notes shall constitute the
Purchased Securities under the Transaction evidenced hereby.     Margin Ratio:
With respect to a Purchased Security, an amount equal to (a) one, divided by (b)
1 minus the Haircut applicable to such Purchased Security.     Haircut: 50%.    
Marking to Market: The Parties agree that, with respect to this Transaction, the
provisions of paragraphs 4(a) to (h) (inclusive), 4(j) and 4(k) of the Agreement
shall not apply and instead margin shall be provided separately in respect of
this Transaction in accordance with the terms of this Confirmation.  For the
avoidance of doubt, the provisions of paragraph 8(d) of the Agreement shall not
apply to the Transaction.

 

11

 

 

Margin Maintenance: Subject to the "Timing of Transfer of Eligible Margin"
provision of this Confirmation:         (a) if at any time the Net Transaction
Exposure for this Transaction is greater than zero, Buyer may, by notice to
Seller, require Seller to transfer to Buyer Eligible Margin such that,
immediately following such transfer, the Net Transaction Exposure is not greater
than zero; and         (b) if at any time the Net Transaction Exposure is less
than zero, Seller may, by notice to Buyer, require Buyer to transfer Eligible
Margin to Seller such that, immediately following such transfer, the Net
Transaction Exposure is greater than or equal to zero;         provided that
(i), subject to clause (iii) below, the excess or the deficiency, as the case
may be, is not less than the Minimum Transfer Amount, (ii) Seller shall have no
obligation to transfer Eligible Margin to Buyer unless and until the first time
that the Net Transaction Exposure is equal to or greater than the Margin
Threshold (upon the occurrence of which the Margin Threshold shall be reduced to
zero) and (iii) if a Repurchase Date occurs, (A) the Minimum Transfer Amount
limitation shall not apply and (B) the Party entitled to the return of Eligible
Margin as a result of such occurrence shall be deemed to have given notice
demanding such transfer on such Repurchase Date.       Notwithstanding the
foregoing, (x) in no event will Buyer be required to transfer Eligible Margin to
Seller pursuant to the foregoing except to the extent that such Eligible Margin
constitutes Eligible Margin previously transferred to Buyer by Seller and (y)
Eligible Margin "held by Buyer" at any time means Eligible Margin previously
transferred to Buyer by Seller that has not theretofore been returned to Seller
by Buyer.     Eligible Margin: USD Cash only.     Net Margin Transferor: In
respect of a Transaction, the Party (if any) that has provided positive Net
Margin amount to the other Party hereto.     Net Transaction Exposure: As of any
time, an amount equal to the aggregate Purchased Securities Exposure Amount of
the Purchased Securities under such Transaction:         (a) if Seller is the
Net Margin Transferor, minus an amount equal to the amount of Net Margin;      
  (b) if Buyer is the Net Margin Transferor, plus an amount equal to the amount
of Net Margin; or         (c) if neither Party is a Net Margin Transferor,
unadjusted.

 

12

 

 

Purchased Securities Exposure Amount: In respect of a Purchased Security, an
amount equal to:         (a) the Repurchase Price of such Purchased Security
multiplied by the Margin Ratio applicable to such Purchased Security, minus    
    (b) the Market Value of such Purchased Security.       Net Margin:
(i)          The definition of Net Margin in paragraph 2(ee) of the Agreement
shall be deleted in its entirety and replaced with the following:         “The
"Net Margin" provided to a party at any time shall mean the excess (if any) at
that time of (i) the sum of the amount of Cash Margin paid to that party
(including accrued interest on such Cash Margin which has not been paid to the
other party) under the Margin Maintenance provisions in this Confirmation
(excluding any Cash Margin which has been repaid to the other party) over (ii)
the sum of the amount of Cash Margin paid to the other party (including accrued
interest on such Cash Margin which has not been paid by the other party) under
the Margin Maintenance provisions in this Confirmation (excluding any Cash
Margin which has been repaid by the other party) and for this purpose any
amounts not denominated in the Base Currency shall be converted into the Base
Currency at the Spot Rate prevailing at the relevant time.”     Minimum Transfer
Amount: As of any date of determination, 5% of the Aggregate Outstanding Amount
of the Class A Notes.     Timing of Transfer of Eligible Margin: Where Eligible
Margin is to be transferred under the Margin Maintenance provisions hereof,
unless otherwise agreed between the Parties, if the relevant notification is
received:         (i) on a Business Day at or prior to the Margin Transfer
Notification Time, then the transfer shall be made not later than the close of
business on the same Business Day; and         (ii) on a Business Day after the
Margin Transfer Notification Time or on a day that is not a Business Day, then
the relevant transfer shall be made not later than the close of business on the
next Business Day after the date such notification is received.         "Margin
Transfer Notification Time" means, 10:00 am (New York time).

 

13

 

 

Market Value: Notwithstanding paragraph 2(cc) of the Agreement but subject and
without prejudice to the "Determination of Default Market Value" provisions
above, "Market Value" shall mean, with respect to the Class A Notes on any date
of determination by the Calculation Agent, an amount equal to the market value
of all such Notes, calculated as the sum of (i) the sum, with respect to each
Portfolio Asset (as defined in the Indenture) held by the issuer of the Class A
Notes on such date, other than any Zero-Value Portfolio Asset (which for
purposes of this sub-paragraph (b) shall have a value of zero), of the product
of (x) the Current Price of such Portfolio Asset on such date and (y) the
Principal Balance (as defined in the Indenture) of such Portfolio Asset (as
defined in the Indenture) on such date, (ii) the aggregate amount of all cash
held by the issuer of the Class A Notes on such date, plus (iii) the aggregate
cost of purchase of all Eligible Investments held by the issuer of the Class A
Notes on such date (subject to the Dispute Rights set forth herein).       For
purposes of calculating Market Value pursuant to clause (b), the trade date (and
not the settlement date) with respect to any acquisition or disposition of a
Portfolio Asset (as defined in the Indenture) shall be used to determine whether
and when a Portfolio Asset is held by the issuer of the Class A Notes.    
Current Price:

On any date of determination by the Calculation Agent with respect to any
Portfolio Asset (as defined in the Indenture), including as of the acquisition
date of such Portfolio Asset by the Issuer, the net cash proceeds (expressed as
a percentage of par) that would be received from the sale of such Portfolio
Asset on such date, exclusive of accrued interest and capitalized interest and
net of the related expected Costs of Assignment (as defined below), as
determined by the Calculation Agent.

 

For purposes hereof:

 

"Costs of Assignment" means, with respect to any Portfolio Asset, the sum of (a)
without duplication of (b) or (c), any costs of any purchase, exchange, sale,
transfer or assignment transaction with respect to such Portfolio Asset that
would be paid by a person effecting such transaction under the terms of such
Portfolio Asset or otherwise actually imposed on such person by any applicable
trustee, administrative agent, registrar, borrower or Portfolio Asset Obligor
incurred in connection with any such transaction with respect to such Portfolio
Asset (including, without limitation, any amounts reimbursable by such person in
respect of any tax or other governmental charge incurred with respect thereto),
(b) without duplication of (a) or (c), any reasonable expenses that are incurred
by such person in connection with any such transaction and (c) without
duplication of (a) or (b), any reasonable administrative, legal or accounting
fees, costs and expenses (including, without limitation, any fees and expenses
of the trustee of or outside counsel to the Portfolio Asset Obligor on such
Portfolio Asset) that are incurred by such person in connection with any such
transaction.

 

14

 

 

Zero-Value Portfolio Asset:

(a)          Any Portfolio Asset for which there does not exist a written
agreement (which may be evidenced by an exchange of emails by duly authorized
persons) between Buyer (acting in its sole discretion exercised in good faith
without regard to the Zero-Value Designation Criteria, the Portfolio Criteria or
“Asset Eligibility Criteria” (as defined in the Indenture), the exercise of
which discretion shall not be affected by any prior exercise thereof by or other
actions or omissions of Buyer) and Seller, entered into prior to the acquisition
thereof by the issuer of the Class A Notes, to the effect that such Portfolio
Asset shall not be a "Zero-Value Portfolio Asset"; provided that any such
Portfolio Asset may subsequently become a Zero-Value Portfolio Asset pursuant to
(b), (c), (d) or (e) of this Section.

 

(b)          Any Portfolio Asset (i) that, at any time after the acquisition
thereof by the issuer of the Class A Notes on any date of determination by the
Calculation Agent, has (A) become at any time a “Defaulted Obligation” (as
defined in the Indenture) and such situation has not been remedied within five
Business Days after the earlier of (1) notice of such event from the Collateral
Manager to the Issuer and (2) notice of such event from Buyer to Seller or (B)
other than those criteria that, by their express terms, are tested only at the
date of acquisition by the Issuer, ceased to comply with any of the Zero-Value
Designation Criteria and (ii) in respect of which Buyer, acting in its sole
discretion exercised in good faith at any time thereafter (the exercise of which
discretion shall not be affected by any prior exercise thereof by or other
actions or omissions of Buyer), has notified Seller shall constitute a
"Zero-Value Portfolio Asset" as a result of such event; provided that (i) Buyer
shall not be entitled to designate the following Portfolio Assets as “Zero-Value
Portfolio Assets” solely on the basis of clause (d) of the Zero-Value
Designation Criteria: Applied Merchant Systems, Tax Defense Network and Orchid
Underwriters Agency LLC and (ii) Buyer shall not be entitled to designate the
following Portfolio Assets as “Zero-Value Portfolio Assets” solely on the basis
of clause (e) of the Zero-Value Designation Criteria: CIG Financial, EagleRider
and Interblock.

 

(c)          Any Portfolio Asset that is deemed to be a Zero-Value Portfolio
Asset as a result of Seller's failure to comply with the requirements described
in "Third Party Valuations" below until an Eligible Valuation is provided in
respect thereof in accordance with this Confirmation;

 

(d)          Any Portfolio Asset which (i) together with any other Portfolio
Assets, has resulted in a breach of any of the Portfolio Criteria that has not
been remedied within five (5) Business Days of Buyer notifying Seller thereof or
Seller otherwise becoming aware thereof and (ii) Buyer, acting in its sole
discretion exercised in good faith at any time thereafter (the exercise of which
discretion shall not be affected by any prior exercise thereof by or other
actions or omissions of Buyer), has notified Seller shall constitute a
"Zero-Value Portfolio Asset" as a result of such breach; provided that Buyer
shall only be entitled to designate a portion of the relevant Portfolio Assets
as "Zero-Value Portfolio Assets" under this clause (d) with an “Aggregate
Principal Balance” (as defined in the Indenture) that is equal to the extent of
such non-compliance;

 

15

 

 

 

(e)          Any Portfolio Asset that does not at the time of acquisition by the
Issuer satisfy the conditions set forth in Section 12.2(a) of the Indenture; and

 

(f)           Any Portfolio Asset with respect to which either (i) Seller took,
agreed or consented to any action set out in Section 2(o) of the Collateral
Management Agreement, without providing the Buyer with either of the
“Restructuring Notices” (as defined in the Collateral Management Agreement)
within the timeframes set out therein, or (ii) unless the taking of the relevant
action has otherwise already resulted in the relevant Portfolio Asset
constituting a Zero-Value Portfolio Asset under clause (b)(i)(A) above, Seller
took, agreed or consented to any of the actions set out in paragraphs (i), (ii),
(iii), or (iv) of Section 2(o) of the Collateral Management Agreement without
first obtaining the prior written consent of Buyer (acting in its capacity as
Liquidation Agent (as defined in the Indenture)). Without limiting Buyer’s
discretion with respect to the nature of its response, Buyer shall respond
promptly to any request of Seller asking whether or not Buyer is willing to
provide any such consent.

      Zero-Value Designation Criteria: Criteria satisfied in respect of a
Portfolio Asset on (i) in the case of clauses (a), (f) and (g), the trade date
for the acquisition thereof by the Issuer and (ii) otherwise, any date of
determination by Buyer if:         (a) as of the applicable trade date, the
obligation has a legal final maturity not more than 7 years after such trade
date;         (b) the obligation does not by its terms permit the deferral
and/or capitalization of payment of 25% or more accrued, unpaid interest;      
  (c) the United States or the District of Columbia is the principal place of
business for the related Portfolio Asset Obligor for the obligation;         (d)
EBITDA for the most recent consecutive four fiscal quarters of the relevant
Portfolio Asset Obligor for which financial reports are available is at least
U.S.$10,000,000 for “Senior Secured Loans” (as defined in the Indenture);      
  (e) EBITDA for the most recent consecutive four fiscal quarters of the
relevant Portfolio Asset Obligor for which financial reports are available is at
least U.S.$15,000,000 for “Second Lien Loans” (as defined in the Indenture) and
Unsecured Loans (as defined in the Indenture);

 

16

 

 

  (f) as of the applicable trade date, the obligation is rated (including any
private rating) by one of Moody's (as defined in the Indenture), S&P (as defined
in the Indenture), or Lincoln International, with a rating assigned to the
obligation by Moody's, S&P, or Lincoln not less than "Caa2", "CCC", or "CCC",
respectively;         (g) as of the applicable trade date, the market value of
the obligation (expressed as a percentage of par and computed without reference
to any accrued interest) is not less than the greater of (i) 70% and (ii) 85% of
the value of the S&P/LSTA US Leveraged Loan 100 Index; and         (h) the
obligation is denominated and payable solely in USD and is neither convertible
by the related Portfolio Asset Obligor thereon or thereof into, nor payable in,
any other currency.       Portfolio Criteria: Criteria that are satisfied on any
date of determination by Buyer so long as:         (a) the “Aggregate Principal
Balance” of all Portfolio Assets consisting of “Senior Secured Loans” is not
less than 40% of the “Aggregate Portfolio Par Value”;         (b) the “Aggregate
Principal Balance” of all Portfolio Assets consisting of “Second Lien Loans” and
”Unsecured Loans” does not exceed 60% of the “Aggregate Portfolio Par Value”;
provided that the “Aggregate Principal Balance” of all Portfolio Assets
consisting of Unsecured Loans does not exceed 10% of the “Aggregate Portfolio
Par Value”;         (c) the “Aggregate Principal Balance” of all Portfolio
Assets relating to a single Portfolio Asset Obligor does not exceed 7.5% of the
“Aggregate Portfolio Par Value”, provided that (i) the “Aggregate Principal
Balance” of all Portfolio Assets relating to each of up to three single
Portfolio Asset Obligors may each constitute up to (but not exceeding) 10.0% of
the “Aggregate Portfolio Par Value” and (ii) the “Aggregate Principal Balance”
of all Portfolio Assets relating to a single Portfolio Asset Obligor may
constitute up to (but not exceeding) 15.0% of the “Aggregate Portfolio Par
Value”; and         (d) the “Aggregate Principal Balance” of all Portfolio
Assets in any single S&P Industry Classification Group does not exceed 10.0% of
the “Aggregate Portfolio Par Value”, provided that (i) the “Aggregate Principal
Balance” of all Portfolio Assets in up to each of three separate S&P Industry
Classification Groups may each separately constitute up to (but not exceeding)
15% of the “Aggregate Portfolio Par Value” and (ii) the “Aggregate Principal
Balance” of all Portfolio Assets in one separate S&P Industry Classification
Group may constitute up to (but not exceeding) 20% of the “Aggregate Portfolio
Par Value”.

 

17

 

 

  Capitalized terms used in this Section shall have the respective meanings
given to such terms in the Indenture.     S&P Industry Classification Groups
Each of the categories set forth in Schedule II hereto.       Third Party
Valuations: Seller shall procure that Lincoln International provide valuations
in respect of each Portfolio Asset (an "Asset Valuation Report”) to Buyer with
respect to the first Asset Valuation Report Period (as defined below).
Thereafter, Seller shall procure that CTS Capital Advisors LLC or such other
person agreed by Seller and Buyer (each, an "Independent Valuator") shall from
time to time prepare Asset Valuation Reports and provide a copy thereof to Buyer
as follows:         (a) with respect to each Portfolio Asset acquired by the
Issuer, a copy of such Asset Valuation Report on or before the date of
acquisition (on a trade date basis) of such Portfolio Asset; and         (b)
within 10 calendar days of the last day of each Asset Valuation Report Period,
an Asset Valuation Report in respect of each Portfolio Asset held by the Issuer
as of such date.         For purposes of the foregoing, “Asset Valuation Report
Period” means each calendar quarter ending on March 31, June 30, September 30
and December 31; provided that (i) subject to clause (ii) below, the first Asset
Valuation Report Period shall commence on the Purchase Date and end on June 30,
2015 and (ii) Seller shall procure that Lincoln International provides
individual valuations with respect to each Portfolio Asset acquired by the
Issuer that are current as of March 31, 2015 on or prior to the Purchase Date.  
    If, on any date of determination by the Calculation Agent, Seller has failed
to procure an Asset Valuation Report in respect of one or more Portfolio Assets
in accordance with the requirements of clauses (a) or (b), each such Portfolio
Asset omitted from such Asset Valuation Report shall be deemed to be a
Zero-Value Portfolio Asset until such time as such Portfolio Asset is included
in a subsequent Asset Valuation Report or an equivalent report from an
Independent Valuator, Alternate Valuation Company, or the Back-Up Valuation
Company delivered at any time after such date of determination (which equivalent
report may be requested by Seller at any time).

 

18

 

 

Eligible Investments: Any "Eligible Investments" under (and as defined in) the
Indenture.     Dispute Rights:

Provided that no Event of Default has occurred and is continuing with respect to
Seller, if Seller in good faith has a commercially reasonable basis for
disagreement with the Calculation Agent’s determination of the Current Price of
any Portfolio Asset, then Seller may dispute such determination by giving notice
of such dispute (a "Dispute Notice") to Buyer and the Calculation Agent no later
than (i) if Seller receives notice of the Calculation Agent's determination of a
Current Price in dispute at or prior to noon (New York time) on any Business
Day, by the close of business on such Business Day and (ii) if Seller receives
notice of the Calculation Agent's determination of a Current Price in dispute
after noon (New York time) on any Business Day, by noon (New York time) on the
following Business Day. Any such Dispute Notice shall specify, in reasonable
detail, the bid-side market price Seller believes should be attributed to any
such Portfolio Asset, along with reasonable evidence supporting such value.

 

Promptly following delivery of a Dispute Notice in relation to any Portfolio
Asset, the Calculation Agent and Seller shall negotiate in good faith to try to
agree to the disputed Current Price. If by 10:00 a.m. (New York time) on the
Business Day following the day on which the Dispute Notice is delivered, the
Calculation Agent and Seller are unable to agree, then:

 

(i)          each of the Calculation Agent and Seller shall seek bids actionable
by Buyer from an Approved Dealer selected by the entity seeking the bid for the
face amount of such disputed Portfolio Asset (exclusive of accrued interest);
and, if such bids are submitted to the Calculation Agent by 2:00 p.m. (New York
time) on such Business Day, then the arithmetic average of the bids obtained (if
any) or the bid obtained (where only one bid is obtained) shall be used for
purposes of setting the Current Price of such disputed Portfolio Asset with
respect to the day such bid is received; and

 

(ii)         if bids cannot be obtained as provided in the preceding paragraph
(i) with respect to any disputed Portfolio Asset by the deadline specified in
such paragraph:

 

(A)         Seller shall request that CTS Capital Advisors, LLC ("CTS Valuer"),
or such other party as agreed by the Calculation Agent and Seller (CTS Valuer or
such other party, the "Alternate Valuation Company"), provide an Eligible
Valuation to the Calculation Agent;

 

19

 

 

 

(B)         if (1) no such Eligible Valuation is received by the Calculation
Agent from the Alternate Valuation Company by 2:00 p.m. (New York time) on the
fifth Business Day following such request or (2) the Calculation Agent in good
faith has a commercially reasonable basis to disagree with the Alternate
Valuation Company's Eligible Valuation and the Calculation Agent notifies Seller
and the Calculation Agent of such disagreement on the day such Eligible
Valuation is received by the Calculation Agent (the earlier of such fifth
Business Day and the day of such notification, the "Notification Day"), then no
later than 10:00 a.m. (New York time) on the Business Day next following the
Notification Day, the Calculation Agent shall deliver a request to Lincoln
International or its successor (the "Back-Up Valuation Company") to provide an
Eligible Valuation for such disputed Portfolio Asset; and

 

(C)         the Current Price in relation to such disputed Portfolio Asset shall
be:

 

(1)          if the Alternate Valuation Company provides an Eligible Valuation
and the Calculation Agent does not provide a request in accordance with
sub-clause (B) above, the Resolved Current Price in relation to the Eligible
Valuation provided by the Alternate Valuation Company;

 

(2)          if the Calculation Agent provides a request in accordance with
sub-clause (B) above and the Back-Up Valuation Company provides an Eligible
Valuation for such disputed Portfolio Asset by no later than 2:00 p.m. (New York
time) on the fifth Business Day following such request, the Resolved Current
Price in relation to the Eligible Valuation provided by the Back-Up Valuation
Company;

 

(3) if the Calculation Agent provides a request for the Back-Up Valuation
Company as a result of the event described in sub-clause (B)(1) above and the
Back-Up Valuation Company fails to provide an Eligible Valuation for such
disputed Portfolio Asset by no later than 2:00 p.m. (New York time) on the fifth
Business Day following such request, the Current Price originally determined by
the Calculation Agent; and

 

20

 

 

 

(4) if the Calculation Agent provides a request for the Back-Up Valuation
Company following the delivery of a notice to Seller in accordance with
sub-clause (B)(2) above and the Back-Up Valuation Company fails to provide an
Eligible Valuation for such disputed Portfolio Asset by no later than 2:00 p.m.
(New York time) on the fifth Business Day following such request, the Eligible
Valuation provided by the Alternative Valuation Company.

 

If Seller has delivered a Dispute Notice, during the pendency of such dispute,
the Parties shall be required to deliver or return (as applicable) margin based
on the Calculation Agent’s original determination in accordance with this
Confirmation; provided that, following resolution of the dispute, the Parties
shall be required to deliver or return (as applicable) margin based on the
Current Price so determined. For the avoidance of doubt, with respect to the
dispute of the Current Price of any Portfolio Asset, upon the determination of
such Current Price in accordance with the foregoing, the Calculation Agent shall
recalculate the relevant Market Value of the related Purchased Securities using
such Current Price for such Portfolio Asset.

 

For purposes of this section Dispute Rights:

 

"Approved Dealer" shall mean each of Bank of America, N.A., Barclays Bank plc,
BNP Paribas, Citibank, N.A., Credit Agricole S.A., Credit Suisse, Deutsche Bank
AG, Goldman Sachs & Co., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Morgan Stanley & Co., Royal Bank of Canada, Societe
Generale, and The Royal Bank of Scotland plc; provided that (a) the Calculation
Agent may at any time, upon written notice to Seller, delete any name from such
list so long as such deletion is consistent with the general application of its
internal credit policies with respect to such Approved Dealer and (b) the
Calculation Agent and Seller may, at any time, agree in writing to add or remove
an Approved Dealer to or from such list.

 

"Eligible Valuation" shall mean, with respect to any disputed Portfolio Asset, a
valuation (which may be quoted in a range of values) for the outstanding
principal amount of such Portfolio Asset (expressed as a percentage of par) that
would be received from the sale of such Portfolio Asset on the date such
valuation is provided, exclusive of accrued interest and capitalized interest;
and

 

21

 

 

 

"Resolved Current Price" shall be, with respect to any Eligible Valuation that
is:

 

(I)          quoted as a range of values where the difference between the lowest
and highest values in such range (each expressed as a percentage of par) is an
amount greater than 5% of par, as determined by the Calculation Agent, the
lowest value in such range;

 

(II)         quoted as a range of values where the difference between the lowest
and highest values in such range (each expressed as a percentage of par) is an
amount less than or equal to 5% of par, as determined by the Calculation Agent,
the mid-point between the lowest and highest value in such range, as determined
by the Calculation Agent; and

 

(III)        not quoted as a range of values, such Eligible Valuation.

    Interest on Cash Margin: The interest rate applicable to Cash Margin shall
be a rate per annum equal to the overnight Federal Funds (Effective) Rate for
each day cash is held as Margin hereunder, as reported in Federal Reserve
Publication H.15-519. Such interest will be calculated on the basis of the
actual number of days elapsed and compounding and shall be payable on the first
Business Day of each calendar month, on each Prepayment Date (to the extent that
it has accrued on the Cash Margin transferred in respect of the applicable
Prepayment Amount) and on the Repurchase Date.     Substitutions: No
substitutions of Purchased Securities shall be permitted.

 

3Fees

 

Transaction Fees: On each Transaction Fee Payment Date, for each Purchased
Security, Seller shall pay to Buyer an amount equal to the Transaction Fee
Amount for such Purchased Security for the related Transaction Fee Period.    
Transaction Fee Payment Dates: For each Purchased Security, March 31st, June
30th, September 30th, and December 31st, commencing on June 30, 2015, and ending
on (and including) the Repurchase Date for such Purchased Security, subject to
adjustment in accordance with the Business Day Convention.     Transaction Fee
Periods: For each Purchased Security, each period from (and including) one
Transaction Fee Payment Date for such Purchased Security to (but excluding) the
next following Transaction Fee Payment Date for such Purchased Security;
provided that (a) the initial Transaction Fee Period shall commence on (and
include) the Purchase Date for such Purchased Security and (b) the final
Transaction Fee Period shall end on (and exclude) the Repurchase Date for such
Purchased Security.

 

22

 

 

Transaction Fee Amounts: For each Purchased Security, the Transaction Fee Amount
payable by Seller on a Transaction Fee Payment Date shall be equal to the
aggregate amount obtained by application of the Transaction Fee Rate for the
related Transaction Fee Period, on an actual/360 basis, on each day during the
related Transaction Fee Period to the Purchase Price outstanding for such
Purchased Security; provided that if an early Repurchase Date occurs with
respect to a Purchased Security, such calculation shall be made using the daily
average of the Purchase Price for such Purchased Security during the applicable
Transaction Fee Period (being the result of (x) the aggregate of the Purchase
Price as of the close of business on each Business Day during such Transaction
Fee Period divided by (y) the number of Business Days in such Transaction Fee
Period).     Transaction Fee Rate:

For each Transaction Fee Period, a rate per annum equal to the sum of (a) LIBOR
determined on the Reset Date for such Transaction Fee Period plus (b) the
Spread.

 

Where:

 

Notwithstanding paragraph 2(y) of the Agreement, "LIBOR", for any Reset Date,
means the London Interbank Offered Rate for the Relevant Period in respect of
USD as quoted on the Bloomberg Screen BTMM Page (or such other page as may
replace the Bloomberg Screen BTMM Page) under the heading "LIBOR-FIX-BBAM<GO>"
(or any replacement heading) as of 11:00 a.m., London time, on the day (the
"Determination Date") that is two London banking days preceding such date. If
such rate does not appear on the Bloomberg Screen BTMM Page (or any replacement
page) under such heading (or any replacement heading), as of 11:00 a.m., London
time, on such Determination Date, LIBOR will be determined by the Calculation
Agent. For any Transaction Fee Period that is less than the Relevant Period,
LIBOR shall be determined through the use of straight line interpolation by
reference to two rates based on LIBOR, one of which shall be determined as if
the Relevant Period were the period of time for which rates are available next
shorter than the length of the Transaction Fee Period and the other of which
shall be determined as if the Relevant Period were the period of time for which
rates are available next longer than the length of the Transaction Fee Period.

 

"Relevant Period" means three months.

 

"Reset Date" with respect to any Transaction Fee Period, means the first day of
such Transaction Fee Period.

 

"Spread" means 3.90%.

 

23

 

 

4Miscellaneous

 

Voting Rights: Where any voting or consent rights fall to be exercised in
relation to any Purchased Securities, Buyer shall be entitled to exercise such
voting or consent rights in its sole discretion and shall not have any
obligation to arrange for voting or consent rights to be exercised in accordance
with the instructions of Seller.     Business Day: Notwithstanding paragraph
2(e) of the Agreement, "Business Day" means any day on which commercial banks
are open for general business (including dealings in foreign exchange and
foreign currency deposits) in New York.     Business Day Convention: The
convention for adjusting any relevant date if it would otherwise fall on a day
that is not a Business Day so that such date will be the first following day
that is a Business Day.     Unpaid Amounts: For the avoidance of doubt, on the
final Repurchase Date (whether occurring prior to, on, or after, the scheduled
Repurchase Date, and whether occurring as a result of an Event of Default, a
Prepayment Date, or otherwise), if there are amounts that became payable by one
Party to the other Party on or prior to such Repurchase Date and which remain
unpaid as at such Repurchase Date, such amounts shall remain an outstanding
obligation of such Party and shall be netted with and set off against the
amounts otherwise payable by the Parties on such Repurchase Date.     Interest
on Amounts Payable: Any amount due from one party to the other following the
occurrence of an Event of Default shall be paid together with (to the extent
permitted under applicable law) interest thereon (both before and after
judgment) in USD, from (and including) the date on which such amount was
originally due to (but excluding) the date such amount is paid, at a rate per
annum equal to the overnight Federal Funds (Effective) Rate for each day such
amount remains outstanding (as reported in Federal Reserve Publication H.15-519)
plus 2% per annum.  Such interest will accrue daily without compounding based on
the actual number of days elapsed. The provisions of this paragraph shall
supersede any conflicting provisions in paragraph 12 of the Agreement.     Tax
Matters:

(i) For (and only for) U.S. Federal income tax purposes, each Party agrees: (i)
to treat the purchase hereunder of Purchased Securities consisting of Class A
Notes as if Buyer had made a loan to Seller secured by such Purchased
Securities, (ii) to treat Seller as beneficial owner of such Purchased
Securities, and (iii) not to take any inconsistent position on any related tax
return.

 

 

24

 

 

 

(ii) Notwithstanding anything else in the Agreement, if the defaulting Party
exercises its right to assign rights to payment under Paragraph 16(b) of the
Agreement following an Event of Default, if any withholding or other taxes are
imposed on payments to any assignee, the payor’s obligation to gross-up any such
payment in respect of such tax to such assignee shall be limited to the amount
of any gross-up it would have been obligated to pay immediately before any such
assignment occurred.

 

(iii) If either Party exercises its right to assign rights to payment under
Paragraph 16(b) of the Agreement, prior to being entitled to receive any
gross-up payments in respect of any taxes withheld, any assignee will be
required to submit to the payor an executed, complete IRS Form W-8 or W-9 (as
applicable) establishing any available exemption or reduction from any US
withholding taxes that may be imposed on the payment assigned.

    Certain Covenants of Seller:

(i)          Seller agrees that Seller will not permit any securities to be
issued under the Indenture to any person or entity other than Seller.

 

(ii)         Seller agrees that Seller will not sell, transfer or otherwise
dispose of any securities issued under the Indenture (or any interest therein)
other than pursuant to the Transaction.

 

(iii)        To the fullest extent permitted by law, Seller agrees to fully
indemnify, defend and hold harmless upon demand (x) Buyer and its Affiliates,
(y) their respective directors, officers, agents and employees, and (z) each
other entity or person controlling Buyer within the meaning of the Federal
securities laws (each such entity and person collectively being referred to
hereinafter as an “Indemnified Party”) from and against any actual out-of-pocket
losses, claims, damages, expenses and liabilities (collectively, “Losses”) as
and when incurred by an Indemnified Party in connection with any actual or
threatened investigation, dispute (whether or not formal proceedings are
instituted and whether or not the Indemnified Party is a party), claim, action,
suit or proceeding (in court, arbitration, mediation or otherwise) related to or
arising out of any untrue statement or alleged untrue statement of a material
fact contained in written information relating to any of the Portfolio Assets or
the Purchased Securities that is provided by Seller under or in connection with
the Transaction Documents ( “Seller Information”), or the omission or alleged
omission to state in any Seller Information a material fact necessary in order
to make the statements therein not misleading in light of the circumstances
under which they were made, except in all cases to the extent that any such
Losses are incurred as a result of the fraud, bad faith, gross negligence or
willful misconduct of, or material breach of any applicable confidentiality
undertaking of Buyer relating to the disclosure of Seller Information by, any
Indemnified Party.

 

25

 

 

Notification of Events of Default: Each Party shall notify the other Party as
soon as reasonably practicable upon becoming aware of the occurrence of any
Event of Default with respect to such notifying Party or event which with the
giving of notice and/or lapse of time could become an Event of Default with
respect to such notifying Party.     Representations and acknowledgements:

Unless agreed to the contrary expressly and in writing in this Confirmation and
notwithstanding any communication that each Party (and/or its Affiliates) may
have had with the other Party or any of its Affiliates, in respect of the
Transaction subject to this Confirmation, each Party will be deemed to represent
to the other Party on the Trade Date and each Purchase Date of such Transaction
and on each date on which such Transaction is terminated (in whole or in part)
that:

 

(i)          it is entering into or terminating (in whole or in part) the
Transaction for its own account;

 

(ii)         none of the other Party or any of its Affiliates or agents are
acting as a fiduciary or financial adviser for it;

 

(iii)        it is a sophisticated investor that has made its own independent
decisions to enter into that Transaction, as to whether that Transaction is
appropriate or proper for it and as to any related investment, hedging and/or
trading based upon its own judgment and upon advice from such legal, regulatory,
tax, financial, accounting and other advisers as it has deemed necessary, and
not upon any view expressed by the other Party or any of its Affiliates or
agents;

 

(iv)         it is not relying on any communication (written or oral) of the
other Party or any Affiliate or agent thereof except those expressly set forth
in the Agreement, except that nothing in the Agreement will limit or exclude any
liability of a party for fraud;

 

(v)          it is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of that Transaction, and is also
capable of assuming, and assumes, the risks of that Transaction;

 

(vi)         having made all necessary enquiries with relevant authorities, its
entry into or termination (in whole or in part) of such Transaction will not
contravene any applicable law, decree, regulation, regulatory guidance,
regulatory request, regulatory briefing or order of any government or
governmental body (including any court or tribunal); and

 

(vii)        to the extent required to do so, it has notified relevant
authorities, in a manner acceptable to such authorities, of its entry into such
Transaction.

 

26

 

 

 

Unless agreed to the contrary expressly and in writing in this Confirmation and
notwithstanding any communication that each Party (and/or its Affiliates) may
have had with the other Party, in respect of the Transaction subject to this
Confirmation, each Party will be deemed to acknowledge on the date on which it
enters into such Transaction that:

 

(a)          none of the other Party or its Affiliates provides investment, tax,
accounting, legal or other advice in respect of such Transaction;

 

(b)          it has been given the opportunity to obtain information from the
other Party concerning the terms and conditions of such Transaction necessary in
order for it to evaluate the merits and risks of the Transaction; provided that,
notwithstanding the foregoing, (i) it and its advisors are not relying on any
communication (written or oral and including, without limitation, opinions of
third party advisors) of the other Party or its Affiliates as (A) legal,
regulatory, tax, business, investments, financial, accounting or other advice,
(B) a recommendation to enter into such Transaction or (C) an assurance or
guarantee as to the expected results of such Transaction; it being understood
that information and explanations related to the terms and conditions of such
Transaction are made incidental to the other Party's business and shall not be
considered (x) legal, regulatory, tax, business, investments, financial,
accounting or other advice, (y) a recommendation to enter into such Transaction
or (z) an assurance or guarantee as to the expected results of the Transaction
and (ii) any such communication should not be the basis on which such Party has
entered into such Transaction, and should be independently confirmed by such
Party and its advisors prior to entering into the Transaction;

 

(c)          none of the Parties or any Affiliate thereof has any obligation to,
and it will not, select securities or transfers of currency, with regard to the
needs or interests of any person other than itself, and each Party and its
Affiliates may accept deposits from, make loans or otherwise extend credit to,
and generally engage in any kind of commercial or investment banking business
with the issuer of any Purchased Security or its affiliates or any other person
or entity having obligations relating to the Purchased Securities and may act
with respect to such business in the same manner as if such Transaction did not
exist, regardless of whether any such action may have an adverse effect on
either Party's position under such Transaction;

 

27

 

 

 

(d)          each Party and its Affiliates may, whether by virtue of the types
of relationships described above or otherwise, at the date hereof or at times
hereafter be in possession of information in relation to the issuer of the Class
A Notes which is or may be material in the context of such Transaction and which
is or may not be known to the general public or to one or both of the Parties,
and the Transaction does not create any obligation on the part of any of the
Parties and their respective Affiliates to disclose to either Party any such
relationship or information (whether or not confidential);

 

(e)          Neither Party makes any representations or warranties to the other
in connection with, and shall have no responsibility with respect to, the
accuracy of any statements, warranties or representations made in or in
connection with the Purchased Securities, any information contained in any
document filed by the issuer of the Purchased Securities (the "Issuer") with any
exchange or with any governmental entity regulating the purchase and sale of
securities, the solvency or financial condition of the Issuer, or the legality,
validity, binding effect or enforceability of the obligations of the Issuer in
respect of the Purchased Securities. Each Party acknowledges that it has,
independently and without reliance on the other and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into the Transaction and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Issuer; and

 

(f)          The Transaction does not create either a direct or indirect
obligation of the Issuer owing to Seller or a direct or indirect participation
in any obligation of the Issuer owing to Buyer. The Seller acknowledges that the
Seller shall not have any voting rights with respect to the Purchased Securities
or any other rights under or with respect to the Purchased Securities, other
than as expressly set forth herein.

 

Each Party acknowledges and agrees that (i) the Transaction to which this
Confirmation relates is (x) a "securities contract", as defined in Section 741
of the federal Bankruptcy Code, Title 11 of the United States Code, as amended
(the “Bankruptcy Code”) and (y) a “repurchase agreement” as that term is defined
in Section 101 of Title 11 of the Bankruptcy Code (except insofar as the type of
Securities subject to the Transaction or the term of the Transaction would
render such definition inapplicable) and (ii) the exercise by either Party of
any right under the Agreement to cause the liquidation, termination or
acceleration of such Transaction, because of a condition of the kind specified
in Section 365(e)(1) of the Bankruptcy Code shall not be stayed, avoided, or
otherwise limited by operation of any provision of the Bankruptcy Code or by
order of a court or administrative agency in any proceeding under the Bankruptcy
Code.

 

28

 

 

Additional Seller Representations:

The following additional paragraph 9(A), subsections (i) and (ii) shall be
inserted into the Agreement:

 

"9(A). Additional Representations and Notice.

 

(i) Seller Representations. Seller represents and warrants on and as of the date
hereof and on and as of each date this Agreement or any Transaction remains
outstanding:

 

(A)          No Prohibited Transactions. Seller represents and warrants that
Seller is not an “employee benefit plan” subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or a “plan” within
the meaning of Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), and all investors in Seller acquire “publicly-offered securities”
within the meaning of 29 CFR § 2510.3-101. Any subsequent permitted assignee of
Seller will be deemed to have represented and warranted, that (i) no portion of
the assets used by such assignee to either (x) acquire and hold the Class A
Notes or (y) enter into or assume the obligations under the Transaction
evidenced hereby constitutes the assets of any employee benefit plan subject to
Title I of ERISA, a “governmental plan” within the meaning of Section 3(32) of
ERISA, or a “plan” within the meaning of Section 4975(e)(1) of the Code or (ii)
both the purchase and holding of such Class A Notes by such assignee and the
assumption of the obligations under the Transaction evidenced hereby will
constitute neither (x) a non-exempt “prohibited transaction” under (and as
defined in) Section 406 of ERISA or Section 4975 of the Code nor (y) a similar
violation under any applicable similar federal, state, local, non-U.S. or other
law, rule or regulation.

 

(B)          Notice Requirement. Seller agrees to notify Buyer immediately if
any time it learns or discovers facts at variance with the foregoing
representations and warranties."

 

(ii) Seller represents and warrants that its acquisition of the Class A Notes
complied with the terms of the Indenture and Class A Notes.

    Transfer; Assignment; Amendment; Neither Buyer nor Seller will have the
right to transfer, assign, amend, modify or supplement the Agreement or this
Confirmation or any interest or obligation or right or benefit received in or
under the Agreement or this Confirmation without the prior written consent of
each party.     Additional Buyer Covenants: Buyer shall at all times comply with
the provisions of the Indenture applicable to holders of the Class A Notes and
shall not sell or otherwise transfer the Class A Notes in violation of the
provisions of the Indenture. Buyer represents and warrants that its acquisition
of the Class A Notes complies with the terms of the Indenture and Class A Notes.

 

29

 

 

Disapplication and Modification of Provisions of the Annex I:

(a)  The following provisions of Annex I to the Agreement shall not apply to the
Transaction evidenced by this Confirmation:

 

Parts 1(a), 1(b)(ii), 1(d), 1(f), 1(j), 1(m), 1(n), 2(b), 2(c), 2(i), 2(k), 2(r)
and 2(s)(ii) of Annex I.

 

(b)  Notwithstanding Part 2(p)(iii) of Annex I to the Agreement, Buyer agrees to
direct UBSS to deliver all notices, demands and communications to be delivered
to Seller on its behalf.

 

(c)  Buyer agrees and acknowledges that delivery by Seller of any notice to an
address of Buyer shall be deemed to also constitute notice to UBSS for purposes
of Part 2(p)(iii) of Annex I to the Agreement.

    Counterparts Clause: This Confirmation may be signed or executed in any
number of counterparts, and by each Party on separate counterparts. Each
counterpart is an original but shall not be effective until each Party has
executed and delivered at least one counterpart. All counterparts together shall
constitute one and the same instrument. This has the same effect as if the
signatures on the counterparts were on a single original of this Confirmation.
Delivery of an executed counterpart signature page of this Confirmation by email
(portable document format ("pdf.")) or facsimile copy shall be as effective as
delivery of a manually executed counterpart of this Confirmation.     No effect,
Inconsistency: The terms set forth in the Confirmation for this trade shall
apply only to the Transaction.     Buyer’s Bank Account Details:

Account Name: UBS AG, Stamford Branch

SWIFT BIC Code: UBSWUS33

 

For the benefit of:

 

UBS AG, London Branch

SWIFT BIC Code: UBSWGB2L

 

Account No.: /101-WA-141275-000

    Seller’s Bank Account Details:

Account Name: Business Development Corporation of America

 

Bank Name: U.S. Bank N.A.

 

ABA# 091-000-022

 

Acct# 104790617799

 

FFC: 146737-200

 

Attn: Shiloh Bates/Bryan Cole/Chris Masterson

 

30

 

 

Notices:

If to Seller:

 

Address: 405 Park Avenue, Floor 3

New York, NY 10022

Attention: Shiloh Bates

Telephone: (212) 415-6500

Facsimile: (212) 421-5799

Email: sbates@bdca.com; bcole@bdca.com; cmasterson@bdca.com

 

If to Buyer:

 

As specified in the Annex to the Agreement.

    Transformer Structure: Upon Buyer receiving all necessary internal approvals
for use of the “transformer” structure previously partially negotiated by the
Parties in lieu of the Transaction evidenced hereby, the Parties agree to use
commercially reasonable efforts to negotiate in good faith executable versions
of the transaction documentation for such structure and all documentation
necessary to terminate this Transaction and replace it with such structure.    
Additional Defined Terms:

The following terms shall have the respective meanings specified below:

 

"Aggregate Outstanding Amount", on any date with respect to the Class A Notes,
has the meaning given to such term in the Indenture.

 

"Class A Notes" means the Class A Notes issued under the Indenture.

 

"Collateral Management Agreement" has the meaning given to such term in the
Indenture.

 

31

 

 

 

"EBITDA" means, with respect to any Portfolio Asset and any period, (a) the
meaning of the term "Adjusted EBITDA", the term "EBITDA" or any comparable
definition in the related Underlying Instrument (as defined in the Indenture)
for such period and Portfolio Asset Obligor, as reported for such period
pursuant to the related Underlying Instrument, and (b) in any case that the term
"Adjusted EBITDA", the term "EBITDA" or such comparable definition is not
defined in such Underlying Instrument, the sum of (i) the consolidated net
income for such period of the relevant Portfolio Asset Obligor on such Portfolio
Asset, plus (ii) to the extent deducted in calculating such consolidated net
income, the sum for such period of all income tax expense, interest expense,
depreciation and amortization expense and all other non-cash charges, in the
case of each of the foregoing clauses, as reported for such period pursuant to
(and in accordance with the relevant definitions contained in) the related
Underlying Instrument; provided that (x) the relevant Portfolio Asset Obligor
referred to above in this definition shall be the Portfolio Asset Obligor for
which consolidated financial statements are required to be delivered under the
related Underlying Instrument (and, if there is more than one such Portfolio
Asset Obligor, for the Portfolio Asset Obligor with the greatest consolidated
aggregate indebtedness for borrowed money as of the last day of such period) and
(y) if the Liquidation Agent (as defined in the Indenture) determines on a
commercially reasonable basis that "Adjusted EBITDA" or "EBITDA" as reported for
such period pursuant to the related Underlying Instrument is not computed in
accordance with generally accepted financial practice for similar transactions,
then "EBITDA" shall mean "Consolidated EBITDA" (determined on a consolidated
basis based upon the Liquidation Agent's selection in good faith of a definition
of "Consolidated EBITDA" that accords with generally accepted financial
practice) in relation to the relevant Portfolio Asset Obligor and its
consolidated subsidiaries for such period.

 

"Equity Contribution Agreement" has the meaning given to such term in the
Indenture.

 

"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

"Indenture" means the Indenture dated as of April 7, 2015 between BDCA Helvetica
Funding, Ltd. and U.S. Bank National Association, as trustee, as amended,
modified or otherwise supplemented from time to time.

 

"Margin Threshold" means, as of any date of determination, 10% of the Aggregate
Outstanding Amount of the Class A Notes, as the same may be reduced to zero
pursuant to clause (ii) of the proviso in “Margin Maintenance” above.

 

"Portfolio Asset Obligor" shall have the meaning given to such term in the
Indenture.

 

[signatures follow on the next page]

 

32

 

 

By executing this Confirmation and returning it to us, Seller confirms that the
foregoing correctly sets out the terms of our agreement.

 

Yours faithfully

 

UBS AG, London Branch,

In its individual capacity and as Calculation Agent

 

By: /s/ Trevor Spencer   Name: Trevor Spencer   Title: Authorized Signatory    
    By: /s/ Ben Stewart   Name: Ben Stewart   Title: Authorized Signatory  

 

GMRA Confirmation

 

 

 

 

Confirmed as of the date first above written:

 

Business Development Corporation of America

 

By: /s/ Robert K. Grunewald   Name: Robert K. Grunewald   Title: President and
Chief Investment Officer

 

GMRA Confirmation

 

 

 

 

SCHEDULE I

 

PURCHASED SECURITIES

 

CUSIP 

Aggregate

Outstanding

Amount on

Purchase

Date (USD)

  

Purchase

Price (USD)

  

Purchase

Date

 

Repurchase

Date

The CUSIP of the Class A Notes, being: G0905XAA4   300,000,000    150,000,000  
April 7, 2015  April 7, 2018

 

 

 

 

SCHEDULE II

 

S&P INDUSTRY CLASSIFICATION GROUPS

 

Collateral

Code

 

Collateral

Description

1   Aerospace & Defense 2   Air transport 3   Automotive 4   Beverage & Tobacco
5   Radio & Television 6   Building & Development 7   Business equipment &
services 8   Cable & satellite television 9   Chemicals & plastics 10  
Clothing/textiles 11   Conglomerates 12   Containers & glass products 13  
Cosmetics/toiletries 14   Drugs 15   Ecological services & equipment 16  
Electronics/electrical 17   Equipment leasing 18   Farming/agriculture 19  
Financial intermediaries 20   Food/drug retailers 21   Food products 22   Food
service 23   Forest products 24   Health care 25   Home furnishings 26   Lodging
& casinos 27   Industrial equipment 28   Leisure goods/activities/movies 29  
Nonferrous metals/minerals 30   Oil & gas 31   Publishing 32   Rail industries
33   Retailers (except food & drug)

 

2

 

 

34   Steel 35   Surface transport 36   Telecommunications 37   Utilities 38  
Life Insurance 39   Health Insurance 43   Property & Casualty Insurance 44  
Diversified Insurance

 

3





